Exhibit 10.2
EXECUTION COPY
THREE-YEAR CREDIT AGREEMENT
Dated as of August 20, 2010
Among
THE DETROIT EDISON COMPANY,
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN,
as Initial Lenders
and
BARCLAYS BANK PLC,
as Administrative Agent
and

          CITIBANK, N.A.,   JPMORGAN CHASE BANK, N.A.,   THE ROYAL BANK OF
SCOTLAND plc,           as Co-Syndication Agent   as Co-Syndication Agent   as
Co-Syndication Agent

and
THE BANK OF NOVA SCOTIA,
as Documentation Agent
 

      RBS SECURITIES INC.,   THE BANK OF NOVA SCOTIA,

as Co-Lead Arrangers and Joint Book Runners

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
SECTION 1.01. Certain Defined Terms
    1  
SECTION 1.02. Computation of Time Periods
    15  
SECTION 1.03. Accounting Terms
    16  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES
    16  
SECTION 2.01. Commitment
    16  
SECTION 2.02. Making the Revolving Credit Advances
    16  
SECTION 2.03. Fees
    17  
SECTION 2.04. Termination or Reduction of the Commitments; Increase of the
Commitments
    18  
SECTION 2.05. Repayment of Revolving Credit Advances
    19  
SECTION 2.06. Interest on Revolving Credit Advances
    19  
SECTION 2.07. Interest Rate Determination
    20  
SECTION 2.08. Optional Conversion of Revolving Credit Advances
    21  
SECTION 2.09. Prepayments of Revolving Credit Advances
    21  
SECTION 2.10. Increased Costs
    22  
SECTION 2.11. Illegality
    23  
SECTION 2.12. Payments and Computations
    24  
SECTION 2.13. Taxes
    25  
SECTION 2.14. Sharing of Payments, Etc.
    27  
SECTION 2.15. Use of Proceeds
    28  
SECTION 2.16. Noteless Agreement; Evidence of Indebtedness
    28  
SECTION 2.17. Defaulting Lenders
    28  
 
       
ARTICLE III: CONDITIONS TO EFFECTIVENESS AND LENDING
    30  
SECTION 3.01. Conditions Precedent to Effectiveness of this Agreement
    30  
SECTION 3.02. Conditions Precedent to Each Borrowing
    31  
SECTION 3.03. Determinations Under Section 3.01
    32  

 

i



--------------------------------------------------------------------------------



 



              Page  
 
       
ARTICLE IV: REPRESENTATIONS AND WARRANTIES
    32  
SECTION 4.01. Representations and Warranties of the Borrower
    32  
 
       
ARTICLE V: COVENANTS OF THE BORROWER
    35  
SECTION 5.01. Affirmative Covenants
    35  
SECTION 5.02. Negative Covenants
    37  
 
       
ARTICLE VI: EVENTS OF DEFAULT
    39  
SECTION 6.01. Events of Default
    39  
 
       
ARTICLE VII: THE AGENT
    41  
SECTION 7.01. Authorization and Action
    41  
SECTION 7.02. Agent’s Reliance, Etc.
    41  
SECTION 7.03. Barclays and Affiliates
    42  
SECTION 7.04. Lender Credit Decision
    42  
SECTION 7.05. Indemnification
    42  
SECTION 7.06. Successor Agent
    43  
SECTION 7.07. Co-Syndication Agents and Documentation Agent
    43  
 
       
ARTICLE VIII: MISCELLANEOUS
    43  
SECTION 8.01. Amendments, Etc.
    43  
SECTION 8.02. Notices, Etc.
    44  
SECTION 8.03. No Waiver; Remedies
    46  
SECTION 8.04. Costs and Expenses; Damage Waiver
    46  
SECTION 8.05. Right of Set-off
    48  
SECTION 8.06. Binding Effect
    48  
SECTION 8.07. Assignments, Designations and Participations
    48  
SECTION 8.08. Confidentiality
    52  
SECTION 8.09. Governing Law
    53  
SECTION 8.10. Execution in Counterparts; Integration
    53  
SECTION 8.11. Jurisdiction, Etc.
    53  
SECTION 8.12. Waiver of Jury Trial
    53  
SECTION 8.13. USA Patriot Act Notification
    54  
SECTION 8.14. Severability
    54  
SECTION 8.15. No Advisory or Fiduciary Responsibility
    54  

 

ii



--------------------------------------------------------------------------------



 



SCHEDULES AND EXHIBITS

          Schedules        
 
       
Schedule I
  —   List of Applicable Lending Offices
 
       
Pricing Schedule
       

          Exhibits        
 
       
Exhibit A
  —   Form of Note (If Requested)
 
       
Exhibit B
  —   Form of Notice of Borrowing
 
       
Exhibit C
  —   Form of Assignment and Assumption
 
       
Exhibit D
  —   Form of Certificate by Borrower
 
       
Exhibit E-1
  —   Form of Opinion of General Counsel to the Borrower
 
       
Exhibit E-2
  —   Form of Opinion of Hunton & Williams LLP
 
       
Exhibit F
  —   Form of Compliance Certificate
 
       
Exhibit G
  —   Form of Lender Supplement
 
       
Exhibit H
  —   Form of Conversion Notice
 
       
Exhibit I
  —   Form of Prepayment Notice

 

iii



--------------------------------------------------------------------------------



 



This THREE-YEAR CREDIT AGREEMENT (this “Agreement”) dated as of August 20, 2010
is entered into among THE DETROIT EDISON COMPANY, a Michigan corporation (the
“Borrower”), the banks, financial institutions and other institutional lenders
(the “Initial Lenders”) listed on the signature pages hereof, and BARCLAYS BANK
PLC (“Barclays”), as Administrative Agent (the “Agent”) for the Lenders (as
hereinafter defined).
PRELIMINARY STATEMENT
In consideration of the premises and the mutual covenants and agreements
contained herein, the parties hereto hereby agree, subject to the satisfaction
of the conditions set forth in Article III, as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
SECTION 1.01. Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):
“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 25% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
“Agent” has the meaning specified in the recital of parties to this Agreement.
“Agent’s Account” means the account of the Agent maintained by the Agent at
Barclays with its office at 1301 Sixth Avenue, New York, NY 10019, Account
No. 050-019104, Attention: Merrie Wellesley.
“Agents” means the Agent and each Co-Syndication Agent, collectively.
“Agent Parties” has the meaning specified in Section 8.02(b).
“Anti-Money Laundering Laws” has the meaning specified in Section 4.01(p).
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Advance and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
“Applicable Margin” means, as of any date, (i) with respect to all Base Rate
Advances, the percentage rate per annum which is applicable at such time with
respect to Base Rate Advances as set forth in the Pricing Schedule, and
(ii) with respect to all Eurodollar Rate Advances, the percentage rate per annum
which is applicable at such time with respect to Eurodollar Rate Advances as set
forth in the Pricing Schedule.

 

1



--------------------------------------------------------------------------------



 



“Applicable Percentage” means, as of any date, the percentage rate per annum at
which Facility Fees are accruing on each Lender’s Commitment (without regard to
usage) at such time as set forth in the Pricing Schedule.
“Approved Fund” means any Person (other than a natural person) that (a) is
engaged in making, purchasing, holding or investing in bank loans and similar
extensions of credit in the ordinary course of its business, (b) has a combined
capital and surplus of at least $500,000,000, and (c) is administered or managed
by (x) a Lender, (y) an Affiliate of a Lender or (z) an entity or an Affiliate
of an entity that administers or manages a Lender.
“Arrangers” means, collectively, RBS Securities Inc. and The Bank of Nova
Scotia, in their capacities as co-lead arrangers and joint book runners for the
credit facility evidenced by this Agreement.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Audited Statements” means the Consolidated balance sheets of the Borrower as at
December 31, 2009, and the related Consolidated statements of income and cash
flows of the Borrower for the fiscal year then ended, accompanied by the opinion
thereon of the Borrower’s independent public accountants.
“Bankruptcy Event” means, with respect to any Person, such Person (a) becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment or (b) has a parent
company that has become the subject of a bankruptcy or insolvency proceeding, or
has had a receiver, conservator, trustee, custodian, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business, appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment; provided that, a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof; provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.

 

2



--------------------------------------------------------------------------------



 



“Barclays” has the meaning specified in the recital of parties to this
Agreement.
“Base Rate” means a fluctuating interest rate per annum equal to, for any day,
the highest of:
(a) the Prime Rate in effect on such day;
(b) the Eurodollar Rate for a one month Interest Period on such day (or if such
day is not a Business Day, the immediately preceding Business Day) plus 1%; or
(c) 1/2 of 1% per annum above the Federal Funds Rate in effect on such day.
“Base Rate Advance” means a Revolving Credit Advance that bears interest as
provided in Section 2.06(a)(i).
“Borrower” has the meaning specified in the recital of parties to this
Agreement.
“Borrowing” means a borrowing consisting of simultaneous Revolving Credit
Advances of the same Type and (in the case of Eurodollar Rate Advances) having
the same Interest Period, made by each of the Lenders pursuant to Section 2.01.
“Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City or Chicago, Illinois and, if the
applicable Business Day relates to any Eurodollar Rate Advances, on which
dealings are carried on in the London interbank market.
“Capitalization” means the sum of (a) Total Funded Debt plus (b) Consolidated
Net Worth.
“Commitment” means, for each Lender, the obligation of such Lender to make
Revolving Credit Advances to the Borrower in an aggregate amount not exceeding
the amount set forth opposite such Lender’s name on Schedule I hereto or if such
Lender has entered into any Assignment and Assumption, set forth for such Lender
in the Register maintained by the Agent pursuant to Section 8.07(d), as such
amount may be modified from time to time pursuant to the terms hereof.
“Communications” has the meaning specified in Section 8.02(b).
“Confidential Information” means information that the Borrower furnishes to the
Agent or any Lender designated as confidential, but does not include any such
information that is or becomes generally available to the public or that is or
becomes available to the Agent or such Lender from a source other than the
Borrower.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.

 

3



--------------------------------------------------------------------------------



 



“Consolidated Net Worth” means, as of any date of determination, the
consolidated total stockholders’ equity, including capital stock (but excluding
treasury stock and capital stock subscribed and unissued), additional paid-in
capital and retained earnings (but excluding the Excluded Pension Effects) of
the Borrower and its Subsidiaries determined in accordance with GAAP.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Revolving
Credit Advances of one Type into Revolving Credit Advances of the other Type
pursuant to Section 2.07 or 2.08.
“Co-Syndication Agents” means, collectively, The Royal Bank of Scotland plc,
Citibank, N.A., and JPMorgan Chase Bank, N.A., in their capacities as
co-syndication agents for the credit facility evidenced by this Agreement.
“Credit Agreements” means, collectively, this Agreement, the DTE Credit
Agreement and the MichCon Credit Agreement.
“Debt” of any Person means, without duplication, (a) all indebtedness of such
Person for borrowed money, (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade payables not overdue by
more than 60 days incurred in the ordinary course of such Person’s business),
(c) all obligations of such Person evidenced by notes, bonds, debentures or
other similar instruments, (d) all obligations of such Person created or arising
under any conditional sale or other title retention agreement with respect to
property acquired by such Person (even though the rights and remedies of the
seller or lender under such agreement in the event of default are limited to
repossession or sale of such property), (e) all obligations of such Person as
lessee under leases that have been or should be, in accordance with GAAP,
recorded as capital leases, (f) all obligations, contingent or otherwise, of
such Person in respect of acceptances, letters of credit or similar extensions
of credit, (g) all obligations of such Person in respect of Hedge Agreements,
(h) all Debt of others referred to in clauses (a) through (g) above or clause
(i) below guaranteed directly or indirectly in any manner by such Person, or in
effect guaranteed directly or indirectly by such Person through an agreement
(1) to pay or purchase such Debt or to advance or supply funds for the payment
or purchase of such Debt, (2) to purchase, sell or lease (as lessee or lessor)
property, or to purchase or sell services, primarily for the purpose of enabling
the debtor to make payment of such Debt or to assure the holder of such Debt
against loss, (3) to supply funds to or in any other manner invest in the debtor
(including any agreement to pay for property or services irrespective of whether
such property is received or such services are rendered) or (4) otherwise to
assure a creditor against loss (all such obligations under this clause (h) being
“Guaranteed Obligations”), and (i) all Debt referred to in clauses (a) through
(h) above secured by (or for which the holder of such Debt has an existing
right, contingent or otherwise, to be secured by) any Lien on property
(including, without limitation, accounts and contract rights) owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Debt. See the definition of “Nonrecourse Debt” below.

 

4



--------------------------------------------------------------------------------



 



“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Revolving Credit Advances, or (ii) pay over to the Agent or any other Lender any
other amount required to be paid by it hereunder, unless, in the case of clause
(i) above, in the good faith determination of the Agent, such failure is the
result of such Lender’s good faith determination that a condition precedent to
funding (specifically identified and including the particular default, if any)
has not been satisfied, (b) has notified the Borrower, the Agent or any other
Lender in writing, or has made a public statement to the effect, that it does
not intend or expect to comply with any of its funding obligations under this
Agreement (unless, in the good faith determination of the Agent, such position
is based on such Lender’s good faith determination that a condition precedent to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by the Agent or any other Lender, acting in
good faith, to provide a certification in writing from an authorized officer of
such Lender that it will comply with its obligations to fund prospective
Revolving Credit Advances under this Agreement, provided that such Lender shall
cease to be a Defaulting Lender pursuant to this clause (c) upon the Agent’s or
such Lender’s, as the case may be, receipt of such certification in form and
substance reasonably satisfactory to it and the Agent, or (d) has become the
subject of a Bankruptcy Event; provided that, if a Bankruptcy Event shall have
occurred with respect to a Lender solely by reason of events relating to a
parent company of such Lender, the Agent may, in its discretion, determine that
such Lender is not a “Defaulting Lender” if and for so long as the Agent is
satisfied that such Lender will continue to perform its funding obligations
hereunder.
“Designating Lender” has the meaning specified in Section 8.07(h).
“Disclosed Litigation” has the meaning specified in Section 4.01(f).
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.
“DTE Energy” means DTE Energy Company, a Michigan corporation.
“DTE Credit Agreement” means that certain Three-Year Credit Agreement, dated as
of the date hereof, by and among DTE Energy, as borrower, the financial
institutions from time to time party thereto as lenders, and Citibank, N.A., as
administrative agent for the lenders, as the same may be amended, restated,
supplemented or otherwise modified from time to time.
“Effective Date” has the meaning specified in Section 3.01.

 

5



--------------------------------------------------------------------------------



 



“Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; (iii) a
commercial bank organized under the laws of the United States, or any State
thereof, and having a combined capital and surplus of at least $500,000,000;
(iv) a savings and loan association or savings bank organized under the laws of
the United States, or any State thereof, and having a combined capital and
surplus of at least $500,000,000; (v) a commercial bank organized under the laws
of any other country that is a member of the Organization for Economic
Cooperation and Development or has concluded special lending arrangements with
the International Monetary Fund associated with its General Arrangements to
Borrow, or a political subdivision of any such country, and having a combined
capital and surplus of at least $500,000,000, so long as such bank is acting
through a branch or agency located in the United States; (vi) the central bank
of any country that is a member of the Organization for Economic Cooperation and
Development; (vii) a finance company, insurance company or other financial
institution or fund (whether a corporation, partnership, trust or other entity)
that is engaged in making, purchasing or otherwise investing in commercial loans
in the ordinary course of its business and having a combined capital and surplus
of at least $500,000,000; (viii) an Approved Fund; and (ix) any other Person
approved by the Agent and, so long as no Event of Default shall be continuing,
the Borrower, such approval not to be unreasonably withheld or delayed by either
party; provided, however, that neither the Borrower nor an Affiliate of the
Borrower shall qualify as an Eligible Assignee.
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to the environment,
including, without limitation, (a) by any governmental or regulatory authority
for enforcement, cleanup, removal, response, remedial or other actions or
damages and (b) by any governmental or regulatory authority or any third party
for damages, contribution, indemnification, cost recovery, compensation or
injunctive relief.
“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment or natural resources, including, without limitation, those relating
to the use, handling, transportation, treatment, storage, disposal, release or
discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.
“ERISA Affiliate” means any Person that for purposes of Title IV of ERISA is a
member of the Borrower’s controlled group, or under common control with the
Borrower, within the meaning of Section 414 of the Internal Revenue Code.

 

6



--------------------------------------------------------------------------------



 



“ERISA Event” means (a) (i) the occurrence of a reportable event, within the
meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Board of Governors of the Federal Reserve System, as in effect from time
to time.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assignment and Assumption pursuant to which it
became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.
“Eurodollar Rate” means, for any Interest Period for each Eurodollar Rate
Advance comprising part of the same Borrowing, an interest rate per annum equal
to the rate per annum obtained by dividing (a) the rate appearing on Reuters
Screen LIBOR01 Page (or on any successor or substitute page of the Service, or
any successor to or substitute for the Service, providing rate quotations
comparable to those currently provided on such page of the Service, as
determined by the Agent after consultation with the Borrower from time to time
for purposes of providing quotations of interest rates applicable to U.S. dollar
deposits in the London interbank market) at approximately 11:00 A.M. (London
time) two Business Days prior to the commencement of such Interest Period, as
the rate for U.S. dollar deposits with a maturity comparable to such Interest
Period, or in the event that such rate is not available at such time for any
reason, the average (rounded upward to the nearest whole multiple of 1/16 of 1%
per annum, if such average is not such a multiple) of the rate per annum at
which deposits in U.S. dollars are offered by the principal office of each of
the Reference Banks in London, England to prime banks in the London interbank
market at 11:00 A.M. (London time) two Business Days before the first day of
such Interest Period in an amount approximately equal to such Reference Bank’s
Eurodollar Rate Advance comprising part of such Borrowing to be outstanding
during such Interest Period and for a period equal to such Interest Period, by
(b) a percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for
such Interest Period, subject, however, to the provisions of Section 2.07.

 

7



--------------------------------------------------------------------------------



 



“Eurodollar Rate Advance” means a Revolving Credit Advance that bears interest
as provided in Section 2.06(a)(ii).
“Eurodollar Rate Reserve Percentage” for any Interest Period for all Eurodollar
Rate Advances comprising part of the same Borrowing means the reserve percentage
applicable two Business Days before the first day of such Interest Period under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System (or any successor) for determining the maximum reserve
requirement (including, without limitation, any emergency, supplemental or other
marginal reserve requirement) for a member bank of the Federal Reserve System in
New York City with respect to liabilities or assets consisting of or including
Eurocurrency Liabilities (or with respect to any other category of liabilities
that includes deposits by reference to which the interest rate on Eurodollar
Rate Advances is determined) having a term equal to such Interest Period.
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Pension Effects” means the non-cash effects on Consolidated Net Worth
resulting from the implementation of FASB Statement of Financial Accounting
Standards No. 158, Employers’ Accounting for Defined Benefit Pension and Other
Postretirement Plans, an amendment of FASB Statements No. 87, 88, 106, and
132(R), dated September 2006.
“Existing Credit Agreement” means that certain Five-Year Credit Agreement, dated
as of October 17, 2005, by and among the Borrower, the financial institutions
from time to time parties thereto as lenders, Barclays, as Administrative Agent,
and Citibank, N.A. and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, as
amended, restated, supplemented or otherwise modified from time to time.
“Existing Mortgage” has the meaning specified in Section 5.02(a)(vi).
“Facility Fee” has the meaning specified in Section 2.03(a).
“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three federal funds brokers of
recognized standing selected by it.

 

8



--------------------------------------------------------------------------------



 



“Financial Officer” of any Person means the chief executive officer, president,
chief financial officer, any vice president, controller, assistant controller,
treasurer or any assistant treasurer of such Person.
“Funded Debt” means, as to any Person, without duplication: (a) all Debt of such
Person for borrowed money or which has been incurred in connection with the
acquisition of assets (excluding (i) contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances, (ii) Nonrecourse Debt,
(iii) Junior Subordinated Debt, (iv) Mandatorily Convertible Securities, and
(v) Hybrid Equity Securities), (b) all capital lease obligations of such Person
and (c) all Guaranteed Obligations of Funded Debt of other Persons.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guaranteed Obligations” has the meaning specified in clause (h) of the
definition of “Debt”.
“Hazardous Materials” means (a) petroleum and petroleum products, by-products or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreements” means interest rate swap, cap or collar agreements, interest
rate future or option contracts, currency swap agreements, currency future or
option contracts and other similar agreements.
“Hybrid Equity Securities” means any securities issued by the Borrower or its
Subsidiary or a financing vehicle of the Borrower or its Subsidiary that (i) are
classified as possessing a minimum of “intermediate equity content” by S&P,
Basket C equity credit by Moody’s, and 50% equity credit by Fitch and
(ii) require no repayments or prepayments and no mandatory redemptions or
repurchases, in each case, prior to at least 91 days after the later of the
termination of the Commitments and the repayment in full of the Revolving Credit
Advances and all other amounts due under this Agreement.
“Identified Reports on Form 8-K” means those certain reports of the Borrower on
Form 8-K filed or furnished with the Securities and Exchange Commission on
January 12, February 22, February 23, March 10, April 1, April 8, April 27,
April 28, May 17, June 7, July 29, July 30, and August 11, 2010.

 

9



--------------------------------------------------------------------------------



 



“Initial Lenders” has the meaning specified in the recital of parties to this
Agreement.
“Interest Period” means, for each Eurodollar Rate Advance comprising part of the
same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, with respect to
Eurodollar Rate Advances, each subsequent period commencing on the last day of
the immediately preceding Interest Period and ending on the last day of the
period selected by the Borrower pursuant to the provisions below. The duration
of each such Interest Period shall be one, two, three or six months, as the
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
(i) the Borrower may not select any Interest Period that ends after the
Termination Date then in effect;
(ii) Interest Periods commencing on the same date for Eurodollar Rate Advances
comprising part of the same Borrowing shall be of the same duration;
(iii) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(iv) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Junior Subordinated Debt” means (a) subordinated junior deferrable interest
debentures of the Borrower, (b) the related preferred securities, if applicable,
of Subsidiaries of the Borrower and (c) the related subordinated guarantees, if
applicable, of the Borrower, in each case, from time to time outstanding.
“Lender Supplement” has the meaning specified in Section 2.04(c).
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07(a), (b) and (c).

 

10



--------------------------------------------------------------------------------



 



“Lien” means any lien, security interest or other charge or encumbrance of any
kind, or any other type of preferential arrangement, including, without
limitation, the lien or retained security title of a conditional vendor and any
easement, right of way or other encumbrance on title to real property.
“Loan Documents” means this Agreement and the Notes.
“Mandatorily Convertible Securities” means any mandatorily convertible
equity-linked securities issued by the Borrower or its Subsidiary, so long as
the terms of such securities require no repayments or prepayments and no
mandatory redemptions or repurchases, in each case prior to at least 91 days
after the later of the termination of the Commitments and the repayment in full
of the Revolving Credit Advances and all other amounts due under this Agreement.
“Material Adverse Change” means any material adverse change in the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole.
“Material Adverse Effect” means a material adverse effect on (a) the business,
condition (financial or otherwise), operations, performance or properties of the
Borrower and its Subsidiaries taken as a whole, or (b) the ability of the
Borrower to perform its obligations under any Loan Document to which it is a
party.
“MichCon” means Michigan Consolidated Gas Company, a Michigan corporation,
wholly owned (indirectly) by DTE Energy.
“MichCon Credit Agreement” means that certain Three-Year Credit Agreement, dated
as of the date hereof, among MichCon, as borrower, the financial institutions
from time to time parties thereto as lenders, and JPMorgan Chase Bank, N.A., as
administrative agent for the lenders, as amended, restated, supplemented or
otherwise modified from time to time.
“Moody’s” means Moody’s Investors Service, Inc.
“Moody’s Rating” is defined in the Pricing Schedule.
“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
“Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.

 

11



--------------------------------------------------------------------------------



 



“Nonrecourse Debt” means Debt of the Borrower or any of its Subsidiaries in
respect of which no recourse may be had by the creditors under such Debt against
the Borrower or such Subsidiary in its individual capacity or against the assets
of the Borrower or such Subsidiary, other than (a) to assets which were
purchased or refinanced by the Borrower or such Subsidiary with the proceeds of
such Debt, (b) to the proceeds of such assets, or (c) if such assets are held by
a Subsidiary formed solely for such purpose, to such Subsidiary or the equity
interests in such Subsidiary; provided that, for purposes of clarity, it is
understood that Securitization Bonds shall constitute Nonrecourse Debt for all
purposes of the Loan Documents, except to the extent (and only to the extent) of
any claims made against the Borrower in respect of its indemnification
obligations relating to such Securitization Bonds.
“Note” has the meaning specified in Section 2.16.
“Notice of Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all unpaid principal of and accrued and unpaid interest on
Revolving Credit Advances, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations of the Borrower to the Lenders
or to any Lender, the Agent or any indemnified party arising under the Loan
Documents.
“OFAC” has the meaning specified in Section 4.01(o).
“Other Taxes” has the meaning specified in Section 2.13(b).
“PBGC” means the Pension Benefit Guaranty Corporation (or any successor).
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means a Single Employer Plan or a Multiple Employer Plan.
“Platform” has the meaning specified in Section 8.02(b).
“Pricing Schedule” means the Pricing Schedule identifying the Applicable Margin
and the Applicable Percentage attached hereto identified as such.
“Prime Rate” means the rate of interest per annum established by Barclays in New
York, New York, from time to time, as Barclays’ prime rate or base rate.
“Property” of a Person means any and all property, whether real, personal,
tangible, intangible, or mixed, of such Person, or other assets owned by such
Person.

 

12



--------------------------------------------------------------------------------



 



“Pro Rata Share” means, with respect to a Lender, a portion equal to a fraction
the numerator of which is such Lender’s Commitment and the denominator of which
is the aggregate of all the Lenders’ Commitments; provided that, in the case of
Section 2.17 when a Defaulting Lender shall exist (other than, for purposes of
clarity, a Lender that is attempting to cure its “Defaulting Lender” status
pursuant to the last sentence of Section 2.17), “Pro Rata Share” shall mean a
portion equal to a fraction the numerator of which is such Lender’s Commitment
and the denominator of which is the aggregate of all the Lender’s Commitments
(disregarding any such Defaulting Lender’s Commitment). If the Commitment has
terminated or expired, the Pro Rata Shares shall be determined based upon the
Commitments most recently in effect, giving effect to any assignments and to any
Lender’s status as a Defaulting Lender at the time of determination.
“Receivables Purchase Documents” means those documents entered into in
connection with any series of receivables purchase or sale agreements generally
consistent with terms contained in comparable structured finance transactions
pursuant to which the Borrower or any of its Subsidiaries, in their respective
capacities as sellers or transferors of any receivables, sell or transfer to
SPCs all of their respective rights, title and interest in and to certain
receivables for further sale or transfer to other purchasers of or investors in
such assets (and the other documents, instruments and agreements executed in
connection therewith), as any such agreements may be amended, restated,
supplemented or otherwise modified from time to time, or any replacement or
substitution therefor.
“Receivables Purchase Facility” means any securitization facility made available
to the Borrower or any of its Subsidiaries, pursuant to which receivables of the
Borrower or any of its Subsidiaries are transferred to one or more SPCs, and
thereafter to certain investors, pursuant to the terms and conditions of the
Receivables Purchase Documents.
“Reference Banks” means Citibank, N.A., Barclays, JPMorgan Chase Bank, N.A. and
their respective successors.
“Register” has the meaning specified in Section 8.07(d).
“Required Lenders” means, subject to Section 2.17, at any time, Lenders owed
more than fifty percent (50%) of the then-aggregate unpaid principal amount of
the Revolving Credit Advances owing to the Lenders, or, if no such principal
amount is then outstanding, Lenders having more than fifty percent (50%) of the
Commitments.
“Revolving Credit Advance” means an advance by a Lender to the Borrower as part
of a Borrowing, and refers to a Base Rate Advance or a Eurodollar Rate Advance
(each of which shall be a “Type” of Revolving Credit Advance).
“S&P” means Standard & Poor’s Ratings Services, a division of the McGraw-Hill
Companies, Inc.
“S&P Rating” is defined in the Pricing Schedule.

 

13



--------------------------------------------------------------------------------



 



“SEC Reports” means the following reports and financial statements:
(i) the Borrower’s Annual Report on Form 10-K for the year ended December 31,
2009, as filed with or sent to the Securities and Exchange Commission, including
the Audited Statements of the Borrower;
(ii) the Borrower’s Quarterly Reports on Form 10-Q for the quarters ended March
31, 2010 and June 30, 2010, in each case, as filed with or sent to the
Securities and Exchange Commission; and
(iii) the Identified Reports on Form 8-K.
“Service” means Reuters Monitor Money Rate Service.
“Securitization Bonds” means Debt of one or more Securitization SPEs, issued
pursuant to The Customer Choice and Electricity Reliability Act, Act No. 142,
Public Acts of Michigan, 2000, as the same may be amended from time to time.
“Securitization SPE” means an entity established or to be established by the
Borrower for the purpose of issuing Securitization Bonds and includes The
Detroit Edison Securitization Funding LLC, a limited liability company organized
under the laws of the State of Michigan.
“Significant Subsidiary” means any Subsidiary of the Borrower (A) the total
assets (after intercompany eliminations) of which exceed 30% of the total assets
of the Borrower and its Subsidiaries or (B) the net worth of which exceeds 30%
of the Consolidated Net Worth, in each case as shown on the audited Consolidated
financial statements of the Borrower as of the end of the fiscal year
immediately preceding the date of determination.
“Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
“SPC” means any special purpose entity established for the purpose of purchasing
receivables in connection with a receivables securitization transaction
permitted under the terms of this Agreement.
“SPV” has the meaning specified in Section 8.07(h).

 

14



--------------------------------------------------------------------------------



 



“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding capital stock having ordinary voting power to
elect a majority of the Board of Directors of such corporation (irrespective of
whether at the time capital stock of any other class or classes of such
corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly owned or controlled by such
Person, by such Person and one or more of its other Subsidiaries or by one or
more of such Person’s other Subsidiaries.
“Taxes” has the meaning specified in Section 2.13(a).
“Terminating Agreements” means, collectively, (a) the Existing Credit Agreement,
(b) that certain Five-Year Credit Agreement, dated as of October 17, 2005, by
and among DTE Energy, as borrower, the financial institutions from time to time
parties thereto as lenders, Citibank, N.A., as Administrative Agent, and
Barclays and JPMorgan Chase Bank, N.A., as Co-Syndication Agents, as amended,
restated, supplemented or otherwise modified from time to time, and (c) that
certain Five-Year Credit Agreement, dated as of October 17, 2005, by and among
MichCon, as borrower, the financial institutions from time to time parties
thereto as lenders, JPMorgan Chase Bank, N.A., as Administrative Agent, and
Barclays and Citibank, N.A., as Co-Syndication Agents, as amended, restated,
supplemented or otherwise modified from time to time
“Termination Date” means the earlier of (a) August 20, 2013, and (b) the date of
termination in whole of the Commitments pursuant to Section 2.04 or 6.01.
“Total Funded Debt” means all Funded Debt of the Borrower and its Consolidated
Subsidiaries, on a consolidated basis, as determined in accordance with GAAP.
“2010 Two-Year Agreement” means that certain Amended and Restated Two-Year
Credit Agreement, dated as of the date hereof, by and among the Borrower, the
lenders party thereto, and Barclays, as Administrative Agent, as the same may be
amended, restated, supplemented or otherwise modified from time to time.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
SECTION 1.02. Computation of Time Periods. In this Agreement in the computation
of periods of time from a specified date to a later specified date, the word
“from” means “from and including” and the words “to” and “until” each mean “to
but excluding”.

 

15



--------------------------------------------------------------------------------



 



SECTION 1.03. Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP, as in effect from time to time; provided that, if the Borrower
notifies the Agent that the Borrower requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith. Notwithstanding any other provision contained herein, all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Accounting Standards Codification 825-10-25
(formerly referred to as Statement of Financial Accounting Standards 159) (or
any other Financial Accounting Standard having a similar result or effect) to
value any Debt or other liabilities of DTE Energy or any of its Subsidiaries at
“fair value”, as defined therein.
ARTICLE II
AMOUNTS AND TERMS OF THE REVOLVING CREDIT ADVANCES
SECTION 2.01. Commitment. Each Lender severally agrees, on the terms and
conditions hereinafter set forth, to make Revolving Credit Advances to the
Borrower from time to time on any Business Day during the period from the
Effective Date until the Termination Date in an aggregate amount not to exceed
at any time outstanding such Lender’s Commitment. Each Borrowing shall be in an
aggregate amount of $5,000,000 or an integral multiple of $1,000,000 in excess
thereof, or the remaining balance of Commitments available for a Borrowing, if
such balance is less than $5,000,000, and shall consist of Revolving Credit
Advances of the same Type made on the same day by the Lenders ratably according
to their respective Commitments. Within the limits of each Lender’s Commitment,
the Borrower may borrow under this Section 2.01, prepay pursuant to Section 2.09
and reborrow under this Section 2.01.
SECTION 2.02. Making the Revolving Credit Advances.
(a) Each Borrowing shall be made on notice, given not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the date of the proposed
Borrowing in the case of a Borrowing consisting of Eurodollar Rate Advances, or
10:00 A.M. (New York City time) on the Business Day of the proposed Borrowing in
the case of a Borrowing consisting of Base Rate Advances, by the Borrower to the
Agent, which shall give to each Lender prompt notice thereof by telecopier or
telex. Each such notice of a Borrowing (a “Notice of Borrowing”) shall be by
telephone, confirmed immediately in writing signed by a Financial Officer in
substantially the form of Exhibit B hereto, specifying therein the requested
(i) date of such Borrowing, (ii) Type of Revolving Credit Advances comprising
such Borrowing, (iii) aggregate amount of such Borrowing, (iv) in the case of a
Borrowing consisting of Eurodollar Rate Advances, initial Interest Period for
each such Revolving Credit Advance and (v) wire transfer instructions. Each
Lender shall, before 12:00 noon (New York City time) on the date of such
Borrowing, make available for the account of its Applicable Lending Office to
the Agent at the Agent’s Account, in same day funds, such Lender’s ratable
portion of such Borrowing. After the Agent’s receipt of such funds and upon
fulfillment of the applicable conditions set forth in Article III, the Agent
will make such funds available to the Borrower as specified in the Notice of
Borrowing.

 

16



--------------------------------------------------------------------------------



 



(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Advances for any Borrowing if the
aggregate amount of such Borrowing is less than $5,000,000 or if the obligation
of the Lenders to make Eurodollar Rate Advances shall then be suspended pursuant
to Section 2.07 or 2.11(a) and (ii) at no time shall the aggregate number of all
Borrowings comprising Eurodollar Rate Advances outstanding hereunder be greater
than ten.
(c) Each Notice of Borrowing shall be irrevocable and binding on the Borrower.
In the case of any Borrowing that the related Notice of Borrowing specifies is
to be comprised of Eurodollar Rate Advances, the Borrower shall indemnify each
Lender against any loss, cost or expense incurred by such Lender as a result of
any failure to fulfill on or before the date specified in such Notice of
Borrowing for such Borrowing the applicable conditions set forth in Article III,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Revolving Credit
Advance to be made by such Lender as part of such Borrowing when such Revolving
Credit Advance, as a result of such failure, is not made on such date.
(d) Unless the Agent shall have received notice from a Lender prior to the time
of any Borrowing that such Lender will not make available to the Agent such
Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Revolving Credit Advances comprising such Borrowing
and (ii) in the case of such Lender, the Federal Funds Rate. If such Lender
shall repay to the Agent such corresponding amount, such amount so repaid shall
constitute such Lender’s Revolving Credit Advance as part of such Borrowing for
purposes of this Agreement.
(e) The failure of any Lender to make the Revolving Credit Advance to be made by
it as part of any Borrowing shall not relieve any other Lender of its
obligation, if any, hereunder to make its Revolving Credit Advance on the date
of such Borrowing, but no Lender shall be responsible for the failure of any
other Lender to make the Revolving Credit Advance to be made by such other
Lender on the date of any Borrowing.
SECTION 2.03. Fees.
(a) Facility Fee. The Borrower agrees to pay to the Agent for the account of
each Lender a facility fee (the “Facility Fee”) on the aggregate amount of such
Lender’s Commitment from the date hereof in the case of each Initial Lender and
from the effective date specified in the Assignment and Assumption pursuant to
which it became a Lender in the case of each other Lender until all of the
Obligations have been paid in full and the Commitments under this Agreement have
been terminated at a rate per annum equal to the Applicable Percentage in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December, and on the Termination Date.

 

17



--------------------------------------------------------------------------------



 



(b) Agent’s Fees. The Borrower shall pay to the Agent for its own account such
fees as may from time to time be agreed between the Borrower and the Agent.
SECTION 2.04. Termination or Reduction of the Commitments; Increase of the
Commitments.
(a) The Commitments shall be automatically terminated on the Termination Date.
(b) The Borrower shall have the right, upon at least three Business Days’ notice
to the Agent, to terminate in whole or reduce ratably in part the unused
portions of the respective Commitments of the Lenders, provided that each
partial reduction shall be in the aggregate amount of $5,000,000 or an integral
multiple of $1,000,000 in excess thereof, or the remaining balance, if less than
$5,000,000. Once terminated, a Commitment or portion thereof may not be
reinstated.
(c) At any time prior to the Termination Date the Borrower may, on the terms set
forth below, request that the Commitments hereunder be increased; provided,
however, that (i) an increase in the Commitments hereunder may only be made at a
time when no Default shall have occurred and be continuing, (ii) the
“Commitments” under each of the DTE Credit Agreement and the MichCon Credit
Agreement (as such term is defined in each of the respective Credit Agreements)
must be simultaneously increased by a ratable portion (in proportion to the
aggregate “Commitments” under each such Credit Agreement (as such term is
defined in each of the respective Credit Agreements)) pursuant to and in
accordance with Section 2.04(c) of each thereof, and (iii) in no event shall the
aggregate “Commitments” under all Credit Agreements (as such term is defined in
each of the respective Credit Agreements) (x) exceed $975,000,000, or (y) be
increased pursuant to Section 2.04(c) of each Credit Agreement by an aggregate
amount in excess of $175,000,000. In the event of such a requested increase in
the Commitments, any Lender or other financial institution which the Borrower
and the Agent invite to become a Lender or to increase its Commitment may set
the amount of its Commitment at a level agreed to by the Borrower and the Agent.
In the event that the Borrower and one or more of the Lenders (or other
financial institutions) shall agree upon such an increase in the Commitments
(i) the Borrower, the Agent and each Lender or other financial institution
increasing its Commitment or extending a new Commitment shall enter into a
supplement to this Agreement (each, a “Lender Supplement”) substantially in the
form of Exhibit G setting forth, among other things, the amount of the increased
Commitment of such Lender or the new Commitment of such other financial
institution, as applicable, and (ii) the Borrower shall furnish, if requested,
new or amended and restated Notes, as applicable, to each financial institution
that is extending a new Commitment and each Lender that is increasing its
Commitment. No such Lender Supplement shall require the approval or consent of
any Lender whose Commitment is not being

 

18



--------------------------------------------------------------------------------



 



increased. Upon the execution and delivery of such Lender Supplements as
provided above and the occurrence of the “Effective Date” specified therein, and
upon satisfaction of such other conditions as the Agent may reasonably specify,
the financial institutions that are extending new Commitments and the Lenders
that are increasing their Commitments (including, without limitation, the Agent
administering the reallocation of the aggregate Revolving Credit Advances
ratably among the Lenders after giving effect to each such increase in the
Commitments, and the delivery of certificates, evidence of corporate authority
and legal opinions on behalf of the Borrower), this Agreement shall be deemed to
be amended accordingly.
SECTION 2.05. Repayment of Revolving Credit Advances. The Borrower shall repay
to the Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Revolving Credit Advances then outstanding and
all other unpaid Obligations.
SECTION 2.06. Interest on Revolving Credit Advances.
(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Revolving Credit Advance owing to each Lender from the date of
such Revolving Credit Advance until such principal amount shall be paid in full,
at the following rates per annum:
(i) Base Rate Advances. During such periods as such Revolving Credit Advance is
a Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the last Business Day of each
March, June, September and December during such periods and on the date such
Base Rate Advance shall be Converted or paid in full.
(ii) Eurodollar Rate Advances. During such periods as such Revolving Credit
Advance is a Eurodollar Rate Advance, a rate per annum equal at all times during
each Interest Period for such Revolving Credit Advance to the sum of (x) the
Eurodollar Rate for such Interest Period for such Revolving Credit Advance plus
(y) the Applicable Margin in effect from time to time, payable in arrears on the
last day of such Interest Period and, if such Interest Period has a duration of
more than three months, on each day that occurs during such Interest Period
every three months from the first day of such Interest Period and on the date
such Eurodollar Rate Advance shall be Converted or paid in full.
(b) Default Interest. (i) Upon the occurrence and during the continuance of an
Event of Default, the Borrower shall pay interest on the unpaid principal amount
of each Revolving Credit Advance owing to each Lender, payable in arrears on the
dates referred to in clause (a)(i) or (a)(ii) above, at a rate per annum equal
at all times to 2% per annum above the rate per annum required to be paid on
such Revolving Credit Advance pursuant to clause (a)(i) or (a)(ii) above, and
(ii) the Borrower shall pay, to the fullest extent permitted by law, interest on
the amount of any interest, fee or other amount payable hereunder that is not
paid when due, from the date such amount shall be due until such amount shall be
paid in full, payable in arrears on the date such amount shall be paid in full
and on demand, at a rate per annum equal at all times to 2% per annum above the
rate per annum required to be paid on Base Rate Advances pursuant to clause
(a)(i) above.

 

19



--------------------------------------------------------------------------------



 



SECTION 2.07. Interest Rate Determination.
(a) If applicable, each Reference Bank agrees to furnish to the Agent timely
information for the purpose of determining each Eurodollar Rate. If any one or
more of the Reference Banks shall not furnish such timely information to the
Agent for the purpose of determining any such interest rate, the Agent shall
determine such interest rate on the basis of timely information furnished by the
remaining Reference Banks. The Agent shall give prompt notice to the Borrower
and the Lenders of the applicable interest rate determined by the Agent for
purposes of Section 2.06(a)(i) or (ii), and the rate, if any, furnished by each
Reference Bank for the purpose of determining the interest rate under
Section 2.06(a)(ii).
(b) If, with respect to any Eurodollar Rate Advances, the Required Lenders
notify the Agent that the Eurodollar Rate for any Interest Period for such
Eurodollar Rate Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Revolving Credit Advances into, Eurodollar Rate Advances
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.
(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Advances in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Eurodollar Rate Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Advances comprising any Borrowing shall be reduced, by payment or
prepayment or otherwise, to less than $5,000,000, such Eurodollar Rate Advances
shall automatically Convert into Base Rate Advances.
(e) Upon the occurrence and during the continuance of any Event of Default,
(i) each Eurodollar Rate Advance will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Advance and (ii) the
obligation of the Lenders to make, or to Convert Revolving Credit Advances into,
Eurodollar Rate Advances shall be suspended.
(f) If the Service is not available or a rate does not timely appear on the
Service and fewer than two Reference Banks furnish timely information to the
Agent for determining the Eurodollar Rate for any Eurodollar Rate Advances:
(i) the Agent shall forthwith notify the Borrower and the Lenders that the
interest rate cannot be determined for such Eurodollar Rate Advances,

 

20



--------------------------------------------------------------------------------



 



(ii) with respect to Eurodollar Rate Advances, each such Eurodollar Rate Advance
will automatically, on the last day of the then existing Interest Period
therefor, Convert into a Base Rate Advance (or if such Advance is then a Base
Rate Advance, will continue as a Base Rate Advance), and
(iii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
SECTION 2.08. Optional Conversion of Revolving Credit Advances. The Borrower may
on any Business Day, upon notice given to the Agent not later than 11:00 A.M.
(New York City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.07 and 2.11(a), Convert
all Revolving Credit Advances of one Type comprising the same Borrowing into
Revolving Credit Advances of the other Type (it being understood that such
Conversion of a Revolving Credit Advance or of its Interest Period does not
constitute a repayment or prepayment of such Revolving Credit Advance);
provided, however, that any Conversion of Eurodollar Rate Advances into Base
Rate Advances shall be made only on the last day of an Interest Period for such
Eurodollar Rate Advances, any Conversion of Base Rate Advances into Eurodollar
Rate Advances shall be in an amount not less than the minimum amount specified
in Section 2.02(b) and no Conversion of any Revolving Credit Advances shall
result in more separate Borrowings than permitted under Section 2.02(b). Each
such notice of a Conversion shall be substantially in the form of Exhibit H
hereto, and shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Revolving Credit Advances to be Converted, and
(iii) if such Conversion is into Eurodollar Rate Advances, the duration of the
initial Interest Period for each such Eurodollar Rate Advance. Each notice of
Conversion shall be irrevocable and binding on the Borrower.
SECTION 2.09. Prepayments of Revolving Credit Advances.
(a) Optional Prepayment. The Borrower may on any Business Day, upon notice given
to the Agent substantially in the form of Exhibit I hereto, not later than
11:00 A.M. (New York City time), (i) on the same day for Base Rate Advances and
(ii) on the third Business Day prior to the prepayment in the case of Eurodollar
Rate Advances stating the proposed date and aggregate principal amount of the
prepayment (and if such notice is given the Borrower shall) prepay the
outstanding principal amount of the Revolving Credit Advances comprising part of
the same Borrowing in whole or ratably in part, together with accrued interest
to the date of such prepayment on the principal amount prepaid; provided,
however, that (x) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof, or
the remaining balance, if less than $5,000,000, and (y) in the event of any such
prepayment of a Eurodollar Rate Advance, the Borrower shall be obligated to
reimburse the Lenders in respect thereof pursuant to Section 8.04(c).
(b) Mandatory Prepayment. The Borrower shall, upon five Business Days’ notice
from the Agent given at the request or with the consent of the Required Lenders,
prepay the aggregate outstanding principal amount of all Revolving Credit
Advances plus all interest thereon and all other amounts payable hereunder or
under the Notes, in the event that any Person or two or more Persons acting in
concert (other than DTE Energy or any of its Subsidiaries) shall have acquired
beneficial ownership (within the meaning of Rule 13d-3 of the Securities and
Exchange Commission under the Securities Exchange Act of 1934), directly or
indirectly, of Voting Stock of the Borrower (or other securities convertible
into such Voting Stock) representing 30% or more of the combined voting power of
all Voting Stock of the Borrower.

 

21



--------------------------------------------------------------------------------



 



SECTION 2.10. Increased Costs.
(a) If, due to either (i) the introduction of or any change in or in the
interpretation of any law or regulation or (ii) the compliance with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to any Lender of agreeing to make or making, funding or maintaining
Eurodollar Rate Advances (excluding for purposes of this Section 2.10 any such
increased costs resulting from taxes (as to which Section 2.13 shall govern),
then the Borrower shall from time to time, upon demand by such Lender (with a
copy of such demand to the Agent), pay to the Agent for the account of such
Lender additional amounts sufficient to compensate such Lender for such
increased cost. A certificate as to the amount of such increased cost, submitted
to the Borrower and the Agent by such Lender, shall be conclusive and binding
for all purposes, absent manifest error.
(b) If any Lender determines that compliance with any law or regulation or any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender and that the amount of such capital is increased by or
based upon the existence of such Lender’s commitment to lend hereunder and other
commitments of this type, then, upon demand by such Lender (with a copy of such
demand to the Agent), the Borrower shall pay to the Agent for the account of
such Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender or such corporation in the light of such
circumstances, to the extent that such Lender reasonably determines such
increase in capital to be allocable to the existence of such Lender’s commitment
to lend hereunder. A certificate as to such amounts submitted to the Borrower
and the Agent by such Lender shall be conclusive and binding for all purposes,
absent manifest error.
(c) In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.10, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Lender and purchase the Revolving Credit Advances held by
such Lender in accordance with Section 8.07, provided, however, that (i) no
Default shall have occurred and be continuing, (ii) the Borrower shall have
satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,500 administrative fee.

 

22



--------------------------------------------------------------------------------



 



(d) If any Lender requests compensation under this Section 2.10, then such
Lender shall use reasonable efforts to designate a different Applicable Lending
Office for funding or booking its Revolving Credit Advances hereunder or to
assign its rights and obligations hereunder to another of its offices, branches
or affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to this
Section 2.10 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(e) For purposes of this Agreement, the Dodd-Frank Wall Street Reform and
Consumer Protection Act and all requests, rules, guidelines or directives in
connection therewith shall be deemed to have gone into effect and adopted thirty
(30) days after the date of this Agreement or on such later date on which any
such request, rule, guideline or directive actually goes into effect.
(f) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that, the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs incurred
more than 270 days prior to the date that such Lender notifies the Borrower of
the circumstances giving rise to such increased costs and of such Lender’s
intention to claim compensation therefor; provided further that, if the
circumstance giving rise to such increased costs is retroactive, then the
270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.11. Illegality.
(a) Notwithstanding any other provision of this Agreement, if any Lender shall
notify the Agent that the introduction of or any change in or in the
interpretation of any law or regulation makes it unlawful, or any central bank
or other Governmental Authority asserts that it is unlawful, for any Lender or
its Eurodollar Lending Office to perform its obligations hereunder to make
Eurodollar Rate Advances or to fund or maintain Eurodollar Rate Advances
hereunder, (i) each Eurodollar Rate Advance will automatically, upon such
demand, Convert into a Base Rate Advance or a Revolving Credit Advance that
bears interest at the rate set forth in Section 2.06(a)(i), as the case may be,
and (ii) the obligation of the Lenders to make Eurodollar Rate Advances or to
Convert Revolving Credit Advances into Eurodollar Rate Advances shall be
suspended until the Agent shall notify the Borrower and the Lenders that the
circumstances causing such suspension no longer exist.
(b) If a Conversion occurs or the obligation of the Lenders to make Eurodollar
Rate Advances or to Convert Revolving Credit Advances into Eurodollar Rate
Advances is suspended, in each case, pursuant to Section 2.11(a), then the
Lender causing such Conversion and/or suspension shall use reasonable efforts to
designate a different Applicable Lending Office for funding or booking its
Revolving Credit Advances hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would reinstate the Lenders’
obligations to make Eurodollar Rate Advances and to Convert Revolving Credit
Advances into Eurodollar Rate Advances and (ii) would not subject such Lender to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

23



--------------------------------------------------------------------------------



 



SECTION 2.12. Payments and Computations.
(a) The Borrower shall make each payment hereunder and under the Notes not later
than 11:00 A.M. (New York City time) on the day when due in U.S. dollars to the
Agent at the Agent’s Account in same day funds and without set off, deduction or
counterclaim other than deductions on account of taxes. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or Facility Fees ratably (other than amounts payable
pursuant to Section 2.10, 2.13 or 8.04(c)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b) The Borrower hereby authorizes each Lender, if and to the extent payment
owed to such Lender is not made when due hereunder or under the Note held by
such Lender, to charge from time to time against any or all of the Borrower’s
accounts with such Lender any amount so due.
(c) All computations of interest based on the Base Rate, when such computations
of the Base Rate are based on the Prime Rate, shall be made by the Agent on the
basis of a year of 365 or 366 days, as the case may be, and all computations of
interest based on the Base Rate (other than such computations of the Base Rate
that are based on the Prime Rate), of interest based on the Eurodollar Rate, and
of the Facility Fees shall be made by the Agent on the basis of a year of 360
days, in each case, for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest or
Facility Fees are payable. Each determination by the Agent of an interest rate
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(d) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or Facility Fee, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

 

24



--------------------------------------------------------------------------------



 



(e) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.
SECTION 2.13. Taxes.
(a) Subject to the exclusions set forth below in this Section 2.13(a) and, if
applicable, compliance with Section 2.13(e), any and all payments by the
Borrower hereunder or under the Notes shall be made, in accordance with
Section 2.12, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, any and all present or future taxes, levies, imposts, deductions, charges
or withholdings imposed on its income, and franchise taxes imposed on it in lieu
of income taxes, (i) by the jurisdiction under the laws of which such Lender or
the Agent (as the case may be) is organized or any political subdivision thereof
and (ii), in the case of each Lender, by the jurisdiction of such Lender’s
Applicable Lending Office or any political subdivision thereof (all such
non-excluded taxes, levies, imposts, deductions, charges, withholdings and
liabilities in respect of payments hereunder or under the Notes being
hereinafter referred to as “Taxes”). Notwithstanding the above, if the Borrower
shall be required by law to deduct any Taxes from or in respect of any sum
payable hereunder or under any Note to any Lender or the Agent, the Borrower
will so deduct and (i) the sum payable shall be increased as may be necessary so
that after making all such deductions on account of Taxes (including deductions
on account of Taxes applicable to additional sums payable under this
Section 2.13) such Lender or the Agent (as the case may be) receives an amount
equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant taxation authority or other authority
in accordance with applicable law.
(b) The Borrower agrees to pay any present or future stamp or documentary taxes
or any other excise or property taxes, charges or similar levies that arise from
any payment made hereunder or under the Notes or from the execution, delivery or
registration of this Agreement or the Notes (hereinafter referred to as “Other
Taxes”).
(c) Without duplication of the Borrower’s payment obligations on account of
Taxes or Other Taxes pursuant to Sections 2.13(a) and (b), the Borrower shall
indemnify each Lender and the Agent for the full amount of Taxes or Other Taxes
(including, without limitation, any Taxes imposed by any jurisdiction on amounts
payable under this Section 2.13) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.

 

25



--------------------------------------------------------------------------------



 



(d) Within 30 days after the date of any payment of Taxes, the Borrower shall
furnish to the Agent, at its address referred to in Section 8.02, the original
or a certified copy of a receipt evidencing payment thereof. In the case of any
payment hereunder or under the Notes by or on behalf of the Borrower through an
account or branch outside the United States or by or on behalf of the Borrower
by a payor that is not a United States person, if the Borrower determines that
no Taxes are payable in respect thereof, the Borrower shall furnish, or shall
cause such payor to furnish, to the Agent, at such address, an opinion of
counsel acceptable to the Agent stating that such payment is exempt from Taxes.
For purposes of this subsection (d) and subsection (e), the terms “United
States” and “United States person” shall have the meanings specified in
Section 7701 of the Internal Revenue Code.
(e) Each Lender organized under the laws of a jurisdiction outside the United
States, on or prior to the date of its execution and delivery of this Agreement
in the case of each Initial Lender and on the date of the Assignment and
Assumption pursuant to which it becomes a Lender in the case of each other
Lender, and from time to time thereafter as requested in writing by the Borrower
(but only so long as such Lender remains lawfully able to do so), shall provide
each of the Agent and the Borrower with two original Internal Revenue Service
Form W-8BEN or W-8ECI, as appropriate, or any successor or other form prescribed
by the Internal Revenue Service, certifying that such Lender is exempt from
United States withholding tax on payments pursuant to this Agreement or the
Notes. If any form or document referred to in this subsection (e) requires the
disclosure of information, other than information necessary to compute the tax
payable and information required on the date hereof by Internal Revenue Service
Form W-8BEN or W-8ECI, that the Lender reasonably considers to be confidential,
the Lender shall give notice thereof to the Borrower and shall not be obligated
to include in such form or document such confidential information; however, such
a Lender will not be entitled to any payment or indemnification on account of
any Taxes imposed by the United States.
(f) Notwithstanding any provision to the contrary in this Agreement, the
Borrower will not be obligated to make payments on account of or indemnify the
Lenders or the Agents for any present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
or any present or future stamp or other documentary taxes or property taxes,
charges or similar levies that are neither Taxes nor Other Taxes.
(g) For any period with respect to which a Lender has failed to provide the
Borrower with the appropriate form described in Section 2.13(e) (other than if
such failure is due to a change in law occurring subsequent to the date on which
a form originally was required to be provided, or if such form otherwise is not
required under the first sentence of subsection (e) above), such Lender shall
not be entitled to indemnification under Section 2.13(a) or (c) with respect to
Taxes imposed by the United States by reason of such failure; provided, however,
that should a Lender become subject to Taxes because of its failure to deliver a
form required hereunder, the Borrower shall take such steps as the Lender shall
reasonably request to assist the Lender to recover such Taxes.

 

26



--------------------------------------------------------------------------------



 



(h) In the event that a Lender demands payment from the Borrower for amounts
owing pursuant to subsection (a) or (b) of this Section 2.13, the Borrower may,
upon payment of such amounts and subject to the requirements of Sections 8.04
and 8.07, substitute for such Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Lender and purchase the Revolving Credit Advances held by
such Lender in accordance with Section 8.07, provided, however, that (i) no
Default shall have occurred and be continuing, (ii) the Borrower shall have
satisfied all of its obligations in connection with the Loan Documents with
respect to such Lender, and (iii) if such assignee is not a Lender, (A) such
assignee is acceptable to the Agent and (B) the Borrower shall have paid the
Agent a $3,500 administrative fee.
(i) Notwithstanding any provision to the contrary in this Agreement, in the
event that a Lender that is not an Initial Lender and who purchased its interest
in this Agreement without the consent of the Borrower pursuant to
Section 8.07(a), seeks (i) payment of additional amounts pursuant to
Section 2.13(a), (ii) payment of Other Taxes pursuant to Section 2.13(b), or
(iii) indemnification for Taxes or Other Taxes pursuant to Section 2.13(c), the
amount of any such payment or indemnification will be no greater than what it
would have been had the Initial Lender not transferred, assigned or sold its
interest in this Agreement.
(j) If the Borrower is required to pay any additional amount to any Lender or
any Governmental Authority for the account of any Lender pursuant to this
Section 2.13, then such Lender shall use reasonable efforts to designate a
different Applicable Lending Office for funding or booking its Revolving Credit
Advances hereunder or to assign its rights and obligations hereunder to another
of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to this Section 2.13 in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
SECTION 2.14. Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Revolving Credit Advances owing to it (other
than pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share
of payments on account of the Revolving Credit Advances obtained by all of the
Lenders, such Lender shall forthwith purchase from the other Lenders such
participations in the Revolving Credit Advances owing to them as shall be
necessary to cause such purchasing Lender to share the excess payment ratably
with each of them; provided, however, that if all or any portion of such excess
payment is thereafter recovered from such purchasing Lender, such purchase from
each Lender shall be rescinded and such Lender shall repay to the purchasing
Lender the purchase price to the extent of such recovery together with an amount
equal to such Lender’s ratable share (according to the proportion of (i) the
amount of such Lender’s required repayment to (ii) the total amount so recovered
from the purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered. The Borrower
agrees that any Lender so purchasing a participation from another Lender
pursuant to this Section 2.14 may, to the fullest extent permitted by law,
exercise all its rights of payment (including the right of set-off) with respect
to such participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation.

 

27



--------------------------------------------------------------------------------



 



SECTION 2.15. Use of Proceeds. The proceeds of the Revolving Credit Advances
shall be available (and the Borrower agrees that it shall use such proceeds)
solely for refinancing Debt of the Borrower under the Existing Credit Agreement
(if any), and for general corporate purposes, including commercial paper
liquidity, of the Borrower and its Subsidiaries.
SECTION 2.16. Noteless Agreement; Evidence of Indebtedness.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Revolving Credit Advance made by such Lender from time to time,
including the amounts of principal and interest payable and paid to such Lender
from time to time hereunder.
(b) The Agent shall also maintain accounts in which it will record (i) the date
and the amount of each Revolving Credit Advance made hereunder and the Interest
Period, if any, applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, (iii) the effective date and amount of each Assignment and Assumption
delivered to and accepted by it and the parties thereto pursuant to
Section 8.07, (iv) the amount of any sum received by the Agent hereunder from
the Borrower and each Lender’s share thereof, and (v) all other appropriate
debits and credits as provided in this Agreement, including, without limitation,
all fees, charges, expenses and interest.
(c) The entries maintained in the accounts maintained pursuant to clauses
(a) and (b) above shall be prima facie evidence of the existence and amounts of
the obligations hereunder and under the Notes therein recorded; provided,
however, that the failure of the Agent or any Lender to maintain such accounts
or any error therein shall not in any manner affect the obligation of the
Borrower to repay such obligations in accordance with their terms.
(d) Any Lender may request that its Revolving Credit Advances be evidenced by a
promissory note representing its Revolving Credit Advances substantially in the
form of Exhibit A (each, a “Note”). In such event, the Borrower shall prepare,
execute and deliver to such Lender such Note payable to the order of such
Lender. Thereafter, the Revolving Credit Advances evidenced by each such Note
and interest thereon shall at all times (including after any assignment pursuant
to Section 8.07) be represented by one or more Notes payable to the order of the
payee named therein or any assignee pursuant to Section 8.07, except to the
extent that any such Lender or assignee subsequently returns any such Note for
cancellation and requests that such Revolving Credit Advances once again be
evidenced as described in clauses (a) and (b) above.
SECTION 2.17. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a) fees shall cease to accrue on the unfunded portion of the Commitment of such
Defaulting Lender pursuant to Section 2.03(a);

 

28



--------------------------------------------------------------------------------



 



(b) the Commitment and Revolving Credit Advances of such Defaulting Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.01, other than those which require the consent of all
Lenders or of each affected Lender);
(c) the Borrower may, subject to the requirements of Sections 8.04 and 8.07,
substitute for such Defaulting Lender another financial institution, which
financial institution shall be an Eligible Assignee and shall assume the
Commitments of such Defaulting Lender and purchase the Revolving Credit Advances
held by such Defaulting Lender in accordance with Section 8.07; provided,
however, that (i) no Default shall have occurred and be continuing, (ii) the
Borrower shall have satisfied all of its obligations in connection with the Loan
Documents with respect to such Defaulting Lender, and (iii) if such assignee is
not a Lender, (A) such assignee is acceptable to the Agent and (B) the Borrower
shall have paid the Agent a $3,500 administrative fee;
(d) to the extent the Agent receives any payments or other amounts for the
account of a Defaulting Lender under the Loan Documents, such Defaulting Lender
shall be deemed to have requested that the Agent use such payment or other
amount to fulfill such Defaulting Lender’s previously unsatisfied obligations to
fund a Revolving Credit Advance or any other unfunded payment obligation of such
Defaulting Lender under Section 2.02(d), 2.12(e) or 7.05;
(e) no Lender shall be deemed to have consented to increase its Commitment
pursuant to Section 2.04(c) unless that Lender shall have affirmatively given
consent in accordance with that Section; and
(f) for the avoidance of doubt, the Borrower shall retain and reserve its other
rights and remedies respecting each Defaulting Lender.
In the event that the Agent and the Borrower each agrees that a Defaulting
Lender has adequately remedied all matters that caused such Lender to be a
Defaulting Lender, such Lender shall purchase at par on a ratable basis such of
the Revolving Credit Advances of the other Lenders as the Agent shall determine
may be necessary in order for such Lender to hold such Revolving Credit Advances
in accordance with its Pro Rata Share. For purposes of clarity, in the event any
Defaulting Lender is reinstated as a non-Defaulting Lender in accordance with
the terms hereof (i) no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender, and (ii) except to the extent otherwise expressly
agreed by the affected parties, such reinstatement shall not constitute a waiver
or release of any claim of any party hereunder arising from such Lender having
been a Defaulting Lender.

 

29



--------------------------------------------------------------------------------



 



ARTICLE III:
CONDITIONS TO EFFECTIVENESS AND LENDING
SECTION 3.01. Conditions Precedent to Effectiveness of this Agreement. This
Agreement shall become effective on and as of the date hereof (the “Effective
Date”), provided that the following conditions precedent have been satisfied on
such date:
(a) There shall have occurred (i) no Material Adverse Change since December 31,
2009, except as shall have been disclosed or contemplated in the SEC Reports,
and (ii) no material adverse change in the primary or secondary loan syndication
markets or capital markets generally that makes it impracticable to consummate
the transactions contemplated by the Loan Documents.
(b) The Lenders shall have been given such access, as such Lenders have
reasonably requested, to the management, records, books of account, contracts
and properties of the Borrower and its Significant Subsidiaries as they shall
have requested.
(c) All governmental and third party consents, authorizations and approvals
necessary in connection with the transactions contemplated hereby shall have
been obtained (without the imposition of any conditions that are not acceptable
to the Lenders) and shall remain in effect, and no law or regulation shall be
applicable in the reasonable judgment of the Agents that restrains, prevents or
imposes materially adverse conditions upon the transactions contemplated by the
Loan Documents.
(d) The Borrower shall have notified each Lender and the Agent in writing as to
the proposed Effective Date.
(e) The Borrower shall have paid all accrued fees and reasonable expenses due
and payable to the Agents, the Lenders and the Arrangers on or prior to the
Effective Date, including, to the extent invoiced, reimbursements or payment of
all out-of-pocket expenses required to be reimbursed or paid by the Borrower
hereunder.
(f) On the Effective Date, the following statements shall be true and the Agent
shall have received for the account of each Lender a certificate, substantially
in the form of Exhibit D hereto, signed on behalf of the Borrower by a duly
authorized Financial Officer of the Borrower, dated the Effective Date, stating,
among other things, that:
(i) The representations and warranties contained in Section 4.01 are correct on
and as of the Effective Date, and
(ii) No event has occurred and is continuing that constitutes a Default.

 

30



--------------------------------------------------------------------------------



 



(g) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and (except
for any Notes requested by the Lenders) in sufficient copies for each Lender:
(i) Counterpart signature pages of this Agreement, executed by each of the
parties hereto.
(ii) Notes, if any, to the order of each Lender requesting the issuance of a
Note as of the Effective Date pursuant to Section 2.16.
(iii) Certified copies of the resolutions of the Board of Directors of the
Borrower approving each Loan Document to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.
(iv) A certificate of the Corporate Secretary or an Assistant Corporate
Secretary of the Borrower certifying the names and true signatures of the
officers of the Borrower authorized to sign each Loan Document to which it is a
party and the other documents to be delivered hereunder or thereunder.
(v) Favorable opinion letters of Randall Rutkofske, the General Counsel of the
Borrower, and Hunton & Williams LLP, counsel to the Borrower, substantially in
the form of Exhibits E-1 and E-2, respectively, hereto.
(vi) Evidence satisfactory to the Agent that each of the conditions precedent
set forth in the 2010 Two-Year Agreement for the effectiveness thereof (other
than the satisfaction of this clause (vi)) has been satisfied.
(vii) Evidence satisfactory to the Agent that (A) all loans and letters of
credit outstanding and other fees and amounts owed to the lenders or agents
under the Terminating Agreements have been paid in full (or, in respect of any
letters of credit thereunder, (x) such letters of credit shall have been
assigned or transferred to the DTE Credit Agreement (such that each such letter
of credit shall constitute a “Facility LC” thereunder) or (y) cash collateral or
other credit support in respect thereof shall have been delivered), and (B) the
Terminating Agreements have been terminated.
SECTION 3.02. Conditions Precedent to Each Borrowing. The obligation of each
Lender to make a Revolving Credit Advance on the occasion of each Borrowing
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing: (a) the following statements shall
be true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing shall constitute a
representation and warranty by the Borrower that on the date of such Borrowing
such statements are true):
(i) the representations and warranties contained in Section 4.01 are correct on
and as of the date of such Borrowing, before and after giving effect to such
Borrowing and to the application of the proceeds therefrom, as though made on
and as of such date; provided, that such condition shall not apply to (x) the
last sentence of Section 4.01(e) or (y) Section 4.01(f),

 

31



--------------------------------------------------------------------------------



 



(ii) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default, and
(iii) the Borrower has not received notice from the Agent on or prior to the
date of such Borrowing that a mandatory prepayment is required under
Section 2.09(b) (other than any such notice that has been withdrawn in writing
by the Agent);
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
SECTION 3.03. Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the Agent
responsible for the transactions contemplated by this Agreement shall have
received notice from such Lender prior to the date that the Borrower, by notice
to the Lenders, designates as the proposed Effective Date, specifying its
objection thereto. The Agent shall promptly notify the Lenders of the occurrence
of the Effective Date.
ARTICLE IV:
REPRESENTATIONS AND WARRANTIES
SECTION 4.01. Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a) The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation.
(b) The execution, delivery and performance by the Borrower of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated hereby and thereby, are within the Borrower’s corporate powers,
have been duly authorized by all necessary corporate action, and do not
contravene (i) the Borrower’s charter or by-laws or (ii) law or any contractual
restriction binding on or affecting the Borrower.
(c) No consent, authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Borrower of any Loan Document to which it is a party, other than the order of
the Federal Energy Regulatory Commission, dated April 28, 2009, which has been
obtained and permits the transactions contemplated by the Loan Documents and
remains in full force and effect.
(d) This Agreement has been, and each of the Notes when delivered hereunder will
have been, duly executed and delivered by the Borrower. This Agreement is, and
each of the Notes when delivered hereunder will be, the legal, valid and binding
obligation of the Borrower enforceable against the Borrower in accordance with
their respective terms, subject to the effect of any applicable bankruptcy,
insolvency, reorganization, moratorium or similar law affecting creditors rights
generally.

 

32



--------------------------------------------------------------------------------



 



(e) The Audited Statements of the Borrower, copies of which have been furnished
to each Lender, fairly present, in all material respects, the Consolidated
financial condition, results of operations and cash flows of the relevant
Persons and entities, as at the dates and for the periods therein indicated, all
in accordance with generally accepted accounting principles consistently applied
as in effect on the date of such Audited Statements. Since December 31, 2009,
there has been no Material Adverse Change, except as shall have been disclosed
or contemplated in the SEC Reports.
(f) There is no pending or threatened action, suit, investigation, litigation or
proceeding, including, without limitation, any Environmental Action, affecting
the Borrower or any of its Significant Subsidiaries before any court,
governmental agency or arbitrator that (i) could be reasonably likely to have a
Material Adverse Effect other than the matters disclosed or contemplated in the
SEC Reports (the “Disclosed Litigation”) or (ii) purports to affect the
legality, validity or enforceability of any Loan Document or the consummation of
the transactions contemplated hereby, and there has been no adverse change in
the status or financial effect on the Borrower or any of its Significant
Subsidiaries, of the Disclosed Litigation from that disclosed or contemplated in
the SEC Reports that could be reasonably likely to have a Material Adverse
Effect.
(g) The operations and properties of the Borrower and each of the Significant
Subsidiaries comply in all material respects with all applicable Environmental
Laws and Environmental Permits, all past non-compliance with such Environmental
Laws and Environmental Permits has been resolved without ongoing material
obligations or costs, except as disclosed or contemplated in the SEC Reports,
and no circumstances exist that could be reasonably likely to (i) form the basis
of an Environmental Action against the Borrower or any of the Significant
Subsidiaries or any of their properties that could have a Material Adverse
Effect or (ii) cause any such property to be subject to any restrictions on
ownership, occupancy, use or transferability under any Environmental Law that
could have a Material Adverse Effect.
(h) No ERISA Event has occurred or is reasonably expected to occur with respect
to any Plan.
(i) Schedule B (Actuarial Information) to the most recent annual report
(Form 5500 Series) for each Plan, copies of which have been filed with the
Internal Revenue Service, is complete and accurate and fairly presents the
funding status of such Plan, and since the date of such Schedule B there has
been no material adverse change in such funding status.
(j) Neither the Borrower nor any ERISA Affiliate has incurred or is reasonably
expected to incur any Withdrawal Liability to any Multiemployer Plan.
(k) Neither the Borrower nor any ERISA Affiliate has been notified by the
sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or has been terminated, within the meaning of Title IV of ERISA,
and no such Multiemployer Plan is reasonably expected to be in reorganization or
to be terminated, within the meaning of Title IV of ERISA.

 

33



--------------------------------------------------------------------------------



 



(l) Except as set forth in the financial statements referred to in subsection
(e) above, the Borrower and its Subsidiaries have no material liability with
respect to “expected post retirement benefit obligations” within the meaning of
Statement of Financial Accounting Standards No. 106.
(m) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Revolving Credit Advance will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock; and after applying the proceeds of each
Revolving Credit Advance hereunder, margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System)
constitutes less than twenty-five percent (25%) of the value of those assets of
the Borrower and its Subsidiaries which are subject to any limitation on sale or
pledge, or any other restriction hereunder.
(n) Neither the Borrower nor any of its Subsidiaries is, or after the making of
any Revolving Credit Advance or the application of the proceeds or repayment
thereof, or the consummation of any of the other transactions contemplated
hereby, will be, required to be registered as an “investment company”, or an
“affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company” (within the meaning of the Investment Company Act of 1940,
as amended).
(o) Neither the Borrower nor any Subsidiary of the Borrower (i) is a person
named on the list of “Specially Designated Nationals” or “Blocked Persons”
maintained by The Office of Foreign Assets Control of the United States
Department of the Treasury (the “OFAC”) available at
http://www.treas.gov/offices/enforcement/ofac/sdn/index.html, or as otherwise
published from time to time; or (ii) is (x) an agency of the government of a
country, (y) an organization controlled by a country, or (z) a person resident
in a country that is subject to a sanctions program identified on the list
maintained by the OFAC and available at
http://www.treas.gov/offices/enforcement/ofac/sanctions/index.html, or as
otherwise published from time to time, as such program may be applicable to such
agency, organization or person; or (iii) derives more than 10% of its assets or
operating income from investments in or transactions with any such country,
agency, organization or person. Neither the Borrower nor any Subsidiary of the
Borrower will use the proceeds of the Revolving Credit Advances to finance any
operations, investments or activities in, or make any payments to, any such
country, agency, organization, or person.
(p) Neither the Borrower nor any Subsidiary of the Borrower (i) is under
investigation by any Governmental Authority for, or has been charged with, or
convicted of, money laundering, drug trafficking, terrorist-related activities,
or any violation under any laws or regulations relating to money laundering or
terrorist financing, including the Bank Secrecy Act, 31 U.S.C. §§5311 et. seq.
(the “Anti-Money Laundering Laws”), (ii) has been assessed civil penalties under
any Anti-Money Laundering Laws, or (iii) has had any of its funds seized or
forfeited in an action under any Anti-Money Laundering Laws.

 

34



--------------------------------------------------------------------------------



 



ARTICLE V:
COVENANTS OF THE BORROWER
SECTION 5.01. Affirmative Covenants. So long as any Revolving Credit Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will:
(a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries to
comply with all applicable laws, rules, regulations and orders, such compliance
to include, without limitation, compliance with ERISA and Environmental Laws,
except where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Subsidiaries
to pay and discharge, before the same shall become delinquent, all taxes,
assessments and governmental charges or levies imposed upon it or upon its
property that, if not paid, could be reasonably expected to result in a Material
Adverse Effect; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to pay or discharge any such tax, assessment,
charge or claim that is being contested in good faith and by proper proceedings
and as to which appropriate reserves are being maintained, unless and until any
Lien resulting therefrom attaches to its property and becomes enforceable
against its other creditors.
(c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties (including
customary self-insurance) in the same general areas in which the Borrower or
such Subsidiary operates.
(d) Preservation of Corporate Existence, Etc. Preserve and maintain its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower shall not be required to preserve any right or
franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower and that the loss thereof is not disadvantageous in
any material respect to the Borrower and its Subsidiaries taken as a whole or
the ability of the Borrower to meet its obligations hereunder.
(e) Visitation Rights. At any reasonable time and from time to time, permit the
Agent or any of the Lenders or any agents or representatives thereof, to examine
and make copies of and abstracts from the records and books of account of, and
visit the properties of, the Borrower and any of its Significant Subsidiaries,
and to discuss the affairs, finances and accounts of the Borrower and any of its
Significant Subsidiaries with any of their officers or directors and with their
independent certified public accountants.

 

35



--------------------------------------------------------------------------------



 



(f) Keeping of Books. Keep, and cause each of its Significant Subsidiaries to
keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.
(g) Maintenance of Properties, Etc. Subject to clause (d) above, maintain and
preserve, and cause each of its Significant Subsidiaries to maintain and
preserve, all of their respective properties that are used or useful in the
conduct of their respective businesses in good working order and condition,
ordinary wear and tear excepted.
(h) Reporting Requirements. Furnish to the Lenders:
(i) as soon as available and in any event within 65 days after the end of each
of the first three quarters of each fiscal year of the Borrower, Consolidated
balance sheet of the Borrower and its Consolidated Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the
Borrower and its Subsidiaries for the period commencing at the end of the
previous fiscal year and ending with the end of such quarter;
(ii) as soon as available and in any event within 115 days after the end of each
fiscal year of the Borrower, Consolidated financial statements, including the
notes thereto, of the Borrower and its Consolidated Subsidiaries for such fiscal
year, containing the Consolidated balance sheet of the Borrower and its
Consolidated Subsidiaries as of the end of such fiscal year and the Consolidated
statements of income and cash flows of the Borrower and its Subsidiaries for
such fiscal year, in each case accompanied by an opinion by
PricewaterhouseCoopers LLP or any other independent public accounting firms
which (x) as of the date of this Agreement is one of the “big four” accounting
firms or (y) is reasonably acceptable to the Required Lenders;
(iii) together with the financial statements required under clauses (i) or (ii)
above, a compliance certificate in substantially the form of Exhibit F signed by
a Financial Officer of the Borrower showing the then-current information and
calculations necessary to determine the Applicable Margin and the Applicable
Percentage and compliance with this Agreement and stating that no Event of
Default or Default exists, or if any Event of Default or Default exists, stating
the nature and status thereof;
(iv) as soon as possible and in any event within five days after the occurrence
of each Default continuing on the date of such statement, a statement of a
Financial Officer of the Borrower setting forth details of such Default and the
action that the Borrower has taken and proposes to take with respect thereto;
(v) reasonably promptly after the sending or filing thereof copies of all
reports and registration statements that the Borrower or any Subsidiary filed
with the Securities and Exchange Commission or any national securities exchange
(it being understood and agreed that the Borrower and any of its Subsidiaries
shall only be required to prepare and file such reports and registration
statements to the extent provided by applicable law); and
(vi) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.

 

36



--------------------------------------------------------------------------------



 



Information required to be delivered pursuant to clauses (i), (ii) or (v) above
shall be deemed to have been delivered on the date on which the Borrower has
posted such information on the Internet at www.dteenergy.com (or any successor
or replacement website thereof), which website includes an option to subscribe
to a free service alerting subscribers by email of new Securities and Exchange
Commission filings at
http://phx.corporate-ir.net/phoenix.zhtml?c=68233&p=irol-alerts, or at
www.sec.gov or at another website identified in a notice to the Lenders and
accessible by the Lenders without charge.
SECTION 5.02. Negative Covenants. At all times on and after the Effective Date
so long as any Revolving Credit Advance shall remain unpaid or any Lender shall
have any Commitment hereunder, the Borrower will not:
(a) Liens, Etc. Create, incur, or suffer to exist any Lien in, of or on the
Property of the Borrower or any of its Subsidiaries, except:
(i) Liens for taxes, assessments or governmental charges or levies on its
Property if the same shall not at the time be delinquent or thereafter can be
paid without penalty, or are being contested in good faith and by appropriate
proceedings and for which adequate reserves in accordance with GAAP shall have
been set aside on its books;
(ii) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’
liens and other similar liens arising in the ordinary course of business which
secure payment of obligations not more than sixty (60) days past due or which
are being contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books;
(iii) Liens arising out of pledges or deposits under worker’s compensation laws,
unemployment insurance, old age pensions, or other social security or retirement
benefits, or similar legislation;
(iv) Utility easements, building restrictions and such other encumbrances or
charges against real property as are of a nature generally existing with respect
to properties of a similar character and which do not in any material way affect
the marketability of the same or interfere with the use thereof in the business
of the Borrower or its Subsidiaries;
(v) Liens described in the SEC Reports;

 

37



--------------------------------------------------------------------------------



 



(vi) Liens pursuant to the Borrower’s Mortgage and Deed of Trust, dated as of
October 1, 1924 (as supplemented, the “Existing Mortgage”), as described
therein, and any replacement indenture in respect thereof, and any supplements
thereto, so long as (1) any such Liens under any such replacement indenture
apply to the property or assets of the Borrower in a manner substantially
consistent with the terms of the Existing Mortgage, and (2) the borrowing
capacity and other restrictions on the Borrower’s ability to incur any
obligations under any such replacement indenture are substantially the same as
those set forth in the Existing Mortgage;
(vii) Liens pursuant to the Borrower’s Indenture, dated as of June 30, 1993, as
supplemented, as described therein, in connection with the issuance of debt
securities secured by mortgage bonds; and
(viii) Liens, including, without limitation, Liens arising in connection with a
Receivables Purchase Facility or the issuance of Securitization Bonds, securing
Debt of the Borrower (other than Debt of the Borrower owed to any Subsidiary)
and/or securing Debt of the Borrower’s Subsidiaries (other than Debt of any
Subsidiary owed to the Borrower or any other Subsidiary), in an aggregate
outstanding amount not to exceed ten percent (10%) of the consolidated assets of
the Borrower and its Subsidiaries at any time.
(b) Mergers, Etc. Merge or consolidate with or into, or convey, transfer, lease
or otherwise dispose of (whether in one transaction or in a series of
transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to, any Person, or permit any Significant Subsidiary to do
so, except that (i) any Significant Subsidiary may merge or consolidate with or
into any other Significant Subsidiary, (ii) any Significant Subsidiary may merge
into or dispose of assets to the Borrower, and (iii) the Borrower may merge or
consolidate with (a) MichCon, so long as the Borrower shall be the surviving
entity or MichCon shall expressly assume the obligations under this Agreement or
(b) any other Person so long as the Borrower shall be the surviving entity and
has, after giving effect to such merger or consolidation, senior unsecured Debt
outstanding rated at least BBB- by S&P and Baa3 by Moody’s; provided, in each
case, that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.
(c) Change in Nature of Business. Make, or permit any of its Significant
Subsidiaries to make, any material change in the nature of its business as
carried on the date hereof, other than as disclosed or contemplated in the SEC
Reports.
(d) Accounting Changes. Make or permit any change in accounting policies or
reporting practices, except as required or permitted by generally accepted
accounting principles; or permit any of its Subsidiaries to make or permit any
change in accounting policies or reporting practices if, as a result of such
change, the Borrower shall fail to maintain a system of accounting established
and administered in accordance with generally accepted accounting principles.

 

38



--------------------------------------------------------------------------------



 



ARTICLE VI:
EVENTS OF DEFAULT
SECTION 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a) The Borrower shall fail to pay any principal of any Revolving Credit Advance
when the same becomes due and payable; or the Borrower shall fail to pay any
interest on any Revolving Credit Advance or make any other payment of fees or
other amounts payable under this Agreement or any Note within three Business
Days after the same becomes due and payable; or
(b) Any representation or warranty made by the Borrower herein, by the Borrower
(or any of its officers) in connection with this Agreement shall prove to have
been incorrect in any material respect when made; or
(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 2.09(b), 5.01(d), (e) or (h) or 5.02, or (ii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in any Loan Document on its part to be performed or observed if such
failure shall remain unremedied for 30 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or
(d) The Borrower or any of its Significant Subsidiaries shall fail to pay any
principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $50,000,000 in the aggregate (but
excluding Debt outstanding hereunder and Nonrecourse Debt) of the Borrower or
such Significant Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or an offer
to prepay, redeem, purchase or defease such Debt shall be required to be made,
in each case prior to the stated maturity thereof; or
(e) The Borrower or any of its Significant Subsidiaries shall generally not pay
its debts as such debts become due, or shall admit in writing its inability to
pay its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Significant Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, custodian or other similar
official for, it or for any substantial part of its property) shall occur; or
the Borrower or any of its Significant Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

 

39



--------------------------------------------------------------------------------



 



(f) Any judgment or order for the payment of money, individually or in the
aggregate, in excess of $50,000,000 shall be rendered against the Borrower or
any of its Significant Subsidiaries and either (i) enforcement proceedings shall
have been commenced by any creditor upon such judgment or order or (ii) there
shall be any period of 30 consecutive days during which a stay of enforcement of
such judgment or order, by reason of a pending appeal or otherwise, shall not be
in effect; or
(g) (i) any Person or “group” (within the meaning of Section 13(d) or 14(d) of
the Securities Exchange Act of 1934, as amended) shall either (A) acquire
beneficial ownership of more than 25% of any outstanding class of common stock
of DTE Energy having ordinary voting power in the election of directors of DTE
Energy, or (B) obtain the power (whether or not exercised) to elect a majority
of DTE Energy’s directors, or (ii) DTE Energy shall at any time cease to hold
directly or indirectly 100% of the Voting Stock of the Borrower; or
(h) The Borrower or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $50,000,000 individually or in the aggregate as a result
of one or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan; or
(i) The Borrower and its Subsidiaries, on a Consolidated basis, shall, as of the
last day of any fiscal quarter of the Borrower, have a ratio of (a) Total Funded
Debt to (b) Capitalization in excess of .65:1; or
(j) Any provision of any of the Loan Documents after delivery thereof pursuant
to Section 3.01 shall for any reason cease to be valid and binding on or
enforceable against the Borrower, or the Borrower shall so state in writing; or
(k) Any “Event of Default” shall have occurred and be continuing under (and as
defined in) the 2010 Two-Year Agreement;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Revolving Credit Advances to be terminated,
whereupon the same shall forthwith terminate, and (ii) shall at the request, or
may with the consent, of the Required Lenders, by notice to the Borrower,
declare the Revolving Credit Advances, all interest thereon and all other
amounts payable under this Agreement to be forthwith due and payable, whereupon
the Revolving Credit Advances, all such interest and all such amounts shall
become and be forthwith due and payable, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by the
Borrower; provided, however, that in the event of an actual or deemed entry of
an order for relief with respect to the Borrower under the Federal Bankruptcy
Code, (A) the obligation of each Lender to make Revolving Credit Advances shall
automatically be terminated and (B) the Revolving Credit Advances, all such
interest and all such amounts shall automatically become and be due and payable,
without presentment, demand, protest or any notice of any kind, all of which are
hereby expressly waived by the Borrower.

 

40



--------------------------------------------------------------------------------



 



ARTICLE VII:
THE AGENT
SECTION 7.01. Authorization and Action. Each Lender hereby appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto. As to any matters not expressly provided for by this
Agreement (including, without limitation, enforcement or collection of the
Revolving Credit Advances), the Agent shall not be required to exercise any
discretion or take any action, but shall be required to act or to refrain from
acting (and shall be fully protected in so acting or refraining from acting)
upon the instructions of the Required Lenders (or all of the Lenders to the
extent required by the terms of this Agreement), and such instructions shall be
binding upon all Lenders and all holders of Revolving Credit Advances; provided,
however, that the Agent shall not be required to take any action that exposes
the Agent to personal liability or that is contrary to this Agreement or
applicable law. The Agent agrees to give to each Lender prompt notice of each
notice given to it by the Borrower pursuant to the terms of this Agreement.
SECTION 7.02. Agent’s Reliance, Etc. Neither the Agent nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement, except for
its or their own gross negligence or willful misconduct. Without limitation of
the generality of the foregoing, the Agent: (i) may treat the payee in respect
of any Revolving Credit Advance as the owner thereof until the Agent receives
and accepts an Assignment and Assumption entered into by the Lender that is the
payee in respect of such Revolving Credit Advance, as assignor, and an Eligible
Assignee, as assignee, as provided in Section 8.07; (ii) may consult with legal
counsel (including counsel for the Borrower), independent public accountants and
other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants or experts; (iii) makes no warranty or representation to
any Lender and shall not be responsible to any Lender for any statements,
warranties or representations (whether written or oral) made in or in connection
with this Agreement; (iv) shall not have any duty to ascertain or to inquire as
to the performance or observance of any of the terms, covenants or conditions of
this Agreement on the part of the Borrower or to inspect the property (including
the books and records) of the Borrower; (v) shall not be responsible to any
Lender for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, any
Loan Document or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier, telegram or telex) believed by it to be genuine and signed or
sent by the proper party or parties.

 

41



--------------------------------------------------------------------------------



 



SECTION 7.03. Barclays and Affiliates. With respect to its Commitment, the
Revolving Credit Advances made by it and any Note issued to it, Barclays shall
have the same rights and powers under this Agreement as any other Lender and may
exercise the same as though it were not the Agent; and the term “Lender” or
“Lenders” shall, unless otherwise expressly indicated, include Barclays in its
individual capacity. Barclays and its Affiliates may accept deposits from, lend
money to, act as trustee under indentures of, accept investment banking
engagements from and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Barclays were not
the Agent and without any duty to account therefor to the Lenders.
SECTION 7.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
SECTION 7.05. Indemnification. The Lenders agree to indemnify the Agent (to the
extent not reimbursed by the Borrower), solely in its capacity as Agent
hereunder, ratably according to the respective principal amounts of their
respective Revolving Credit Advances (or if no Revolving Credit Advances are at
the time outstanding or if any Revolving Credit Advances are owing to Persons
that are not Lenders, ratably according to the respective amounts of their
Commitments), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever that may be imposed on, incurred by, or
asserted against the Agent in any way relating to or arising out of any Loan
Document or any action taken or omitted by the Agent under any Loan Document,
provided that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including reasonable counsel fees) incurred by the Agent, solely in
its capacity as Agent hereunder, in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, any Loan Document, to the extent
that the Agent is not reimbursed for such expenses by the Borrower.

 

42



--------------------------------------------------------------------------------



 



SECTION 7.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Borrower and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent.
If no successor Agent shall have been so appointed by the Required Lenders, and
shall have accepted such appointment, within 30 days after the retiring Agent’s
giving of notice of resignation or the Required Lenders’ removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders, appoint a
successor Agent, which shall be a commercial bank organized under the laws of
the United States of America or of any State thereof and having a combined
capital and surplus of at least $500,000,000. Upon the acceptance of any
appointment as Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, discretion,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations under this Agreement. After any
retiring Agent’s resignation or removal hereunder as Agent, the provisions of
this Article VII shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was Agent under this Agreement.
SECTION 7.07. Co-Syndication Agents and Documentation Agent. None of the Lenders
identified in this Agreement as a Co-Syndication Agent or a Documentation Agent
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. Each Lender hereby makes the same
acknowledgments with respect to such Lenders as it makes with respect to the
Agent in Section 7.04.
ARTICLE VIII:
MISCELLANEOUS
SECTION 8.01. Amendments, Etc. No amendment or waiver of any provision of this
Agreement or the Notes, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Required Lenders, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Lenders affected thereby, do any of the following: (a) waive
any of the conditions specified in Section 3.01, (b) increase the Commitments of
the Lenders or subject the Lenders to any additional obligations, (c) reduce the
principal of, or rate of interest on, the Revolving Credit Advances or any fees
or other amounts payable hereunder, (d) postpone any date fixed for any payment
of principal of, or interest on, the Revolving Credit Advances or any fees or
other amounts payable hereunder, (e) change the percentage of the Commitments or
of the aggregate unpaid principal amount of the Revolving Credit Advances, or
the number of Lenders, that shall be required for the Lenders or any of them to
take or approve any action hereunder (including, without limitation, amending
the definition of “Required Lenders”), (f) alter the manner in which payments or
prepayments of principal, interest or other amounts hereunder shall be applied
or shared as among the Lenders or Types of Revolving Credit Advances, (g) amend
any provisions hereunder relating to the pro rata treatment of the Lenders, or
(h) amend this Section 8.01; and provided further that no amendment, waiver or
consent shall, unless in writing and signed by the Agent in addition to the
Lenders required above to take such action, affect the rights or duties of the
Agent under this Agreement or any Note; and provided further that no amendments,
consents or waivers are required to effectuate the increases in Commitments
pursuant to Section 2.04(c) except as provided in such Section.

 

43



--------------------------------------------------------------------------------



 



SECTION 8.02. Notices, Etc.
(a) All notices and other communications provided for hereunder shall be in
writing or confirmed in writing (including telecopier communication) and mailed,
telecopied or delivered, if to the Borrower, at its address at One Energy Plaza,
Detroit, MI 48226, Attention: Treasurer; if to any Lender, at its Domestic
Lending Office; and if to the Agent, at its address at 745 Seventh Avenue, 26th
Floor, New York, NY 10019, Attention: Alicia Borys, with a copy to Barclays Bank
PLC, 1301 Sixth Avenue, New York, NY 10019, Attention: Merrie Wellesley; or, as
to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mails or telecopied,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof.
(b) (i) Except as otherwise provided in Section 5.01(h), the Borrower shall
provide to the Agent all information, documents and other materials that it is
obligated to furnish to the Agent pursuant to this Agreement and the other Loan
Documents, including, without limitation, all notices, requests, financial
statements, financial and other reports, certificates and other information
materials, but excluding any such communication that (i) relates to a Notice of
Borrowing or other request for a new, or a conversion of an existing, Borrowing
or other extension of credit (including any election of an interest rate or
Interest Period relating thereto), (ii) relates to the payment of any principal
or other amount due hereunder prior to the scheduled date therefor,
(iii) provides notice of any Default or Event of Default hereunder or (iv) is
required to be delivered to satisfy any condition precedent to the effectiveness
of this Agreement and/or any Borrowing or other extension of credit hereunder
(all such non-excluded communications being referred to herein collectively as
“Communications”), by transmitting the Communications in an electronic/soft
medium in a format acceptable to the Agent to such electronic mail address as
the Agent shall identify to the Borrower. In addition, the Borrower shall
continue to provide the Communications to the Agent in the manner specified in
this Agreement but only to the extent requested by the Agent. The Borrower
further agrees that the Agent may make the Communications available to the
Lenders by posting the Communications on Intralinks, or a substantially similar
electronic transmission system mutually agreeable to the Agent and the Borrower
(the “Platform”). Nothing in this Section 8.02(b) shall prejudice the right of
the Agent or any Lender to give any notice or other communication pursuant
hereto or to any other Loan Document in any other manner specified herein or
therein.

 

44



--------------------------------------------------------------------------------



 



(ii) The Agent agrees that the receipt of the Communications by the Agent at its
e-mail address set forth in clause (i) above shall constitute effective delivery
of the Communications to the Agent for purposes of each Loan Document. The
Borrower agrees that e-mail notice to it (at the address provided pursuant to
the next sentence and deemed delivered as provided in subclause (iii) below)
specifying that Communications have been posted to the Platform shall constitute
effective delivery of such Communications to it for purposes of the Loan
Documents. The Borrower agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time to ensure that the Agent has on
record an effective e-mail address for the Borrower to which the foregoing
notices may be sent by electronic transmission and (B) that the foregoing
notices may be sent to such e-mail address. Each Lender agrees that e-mail
notice to it (at the address provided pursuant to the next sentence and deemed
delivered as provided in subclause (iii) below) specifying that the
Communications have been posted to the Platform shall constitute effective
delivery of the Communications to such Lender for purposes of the Loan
Documents. Each Lender agrees (A) to notify the Agent in writing (including by
electronic communication) from time to time of such Lender’s e-mail address to
which the foregoing notice may be sent by electronic transmission and (B) that
the foregoing notice may be sent to such e-mail address.
(iii) Each party hereto agrees that any electronic communication referred to in
this clause (b) shall be deemed delivered upon the posting of a record of such
Communication as “sent” in the e-mail system of the sending party or, in the
case of any such Communication to the Agent, upon the posting of a record of
such Communication as “received” in the e-mail system of the Agent; provided,
however, that if such Communication is received by the Agent after the normal
business hours of the Agent, such Communication shall be deemed delivered at the
opening of business on the next Business Day for the Agent; provided, further,
that in the event that the Agent’s e-mail system shall be unavailable for
receipt of any Communication, Borrower may deliver such Communication to the
Agent in a manner mutually agreeable to the Agent and the Borrower.
(iv) The parties hereto acknowledge and agree that the distribution of the
Communications and other material through an electronic medium is not
necessarily secure and that there are confidentiality and other risks associated
with such distribution. EACH OF THE PARTIES HERETO ACKNOWLEDGES AND AGREES AS
FOLLOWS: (A) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”; (B) THE AGENT
PARTIES DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR
THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE COMMUNICATIONS; (C) NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED
OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM; AND (D) IN NO EVENT SHALL
THE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS,
DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR REPRESENTATIVES (COLLECTIVELY, THE
“AGENT PARTIES”) HAVE ANY LIABILITY TO THE BORROWER, ANY LENDER OR ANY OTHER
PERSON OR ENTITY FOR DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT
OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
(v) This clause (b) shall terminate on the date that neither Barclays nor any of
its Affiliates is the Agent under this Agreement.

 

45



--------------------------------------------------------------------------------



 



SECTION 8.03. No Waiver; Remedies. No failure on the part of any Lender or the
Agent to exercise, and no delay in exercising, any right hereunder or under any
Note shall operate as a waiver thereof; nor shall any single or partial exercise
of any such right preclude any other or further exercise thereof or the exercise
of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
SECTION 8.04. Costs and Expenses; Damage Waiver.
(a) The Borrower agrees to pay on demand, upon presentation of a statement of
account and absent manifest error, all reasonable costs and reasonable expenses
of the Agent in connection with the preparation, execution, delivery,
administration, modification and amendment of the Loan Document and the other
documents to be delivered hereunder and thereunder, including, without
limitation, (A) all due diligence, syndication (including printing, distribution
and bank meetings), transportation, computer, duplication, appraisal,
consultant, and audit expenses and (B) the reasonable fees and reasonable
expenses of counsel for the Agent with respect thereto and with respect to
advising the Agent as to its rights and responsibilities under the Loan
Documents. The Borrower further agrees to pay on demand all reasonable costs and
reasonable expenses of the Agent and the Lenders, if any (including, without
limitation, reasonable internal and external counsel fees and expenses, provided
such fees and expenses are not duplicative), in connection with the “workout”,
restructuring or enforcement (whether through negotiations, legal proceedings or
otherwise) of the Loan Documents and the other documents to be delivered
hereunder, including, without limitation, reasonable fees and expenses of
counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).
(b) The Borrower agrees to indemnify, to the extent legally permissible, and
hold harmless the Agent and each Lender and each of their Affiliates and their
officers, directors, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including, without limitation, reasonable fees and expenses of
counsel) that may be incurred by or asserted or awarded against any Indemnified
Party, in each case arising out of or in connection with or by reason of, or in
connection with the preparation for a defense of, any investigation, litigation
or proceeding arising out of, related to or in connection with (i) the Loan
Documents, any of the transactions contemplated herein or therein or the actual
or proposed use of the proceeds of the Revolving Credit Advances or (ii) the
actual or alleged presence of Hazardous Materials on any property of the
Borrower or any of its Subsidiaries or any Environmental Action relating in any
way to the Borrower or any of its Subsidiaries, in each case whether or not such
investigation, litigation or proceeding is brought by the Borrower, its
directors, shareholders or creditors or an Indemnified Party or any other Person
or any Indemnified Party is otherwise a party thereto and whether or not the
transactions contemplated hereby are consummated, except to the extent such

 

46



--------------------------------------------------------------------------------



 



claim, damage, loss, liability or expense is found in a final, non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnified Party’s gross negligence or willful misconduct; provided that upon
receipt of notice of any such matter by a representative of the Agent or any
Lender, as applicable, having primary responsibility for the relationship
between the Borrower and the Agent or such Lender, as applicable, the Agent or
such Lender, as applicable, shall promptly notify the Borrower to the extent
permitted by applicable law. The Borrower shall have no liability for any
settlement effected without its prior written consent, which consent shall not
be unreasonably withheld or delayed. The Borrower also agrees not to assert any
claim against the Agent, any Lender, any of their Affiliates, or any of their
respective directors, officers, employees, attorneys and agents, on any theory
of liability, for special, indirect, consequential or punitive damages arising
out of or otherwise relating to the Loan Documents, any of the transactions
contemplated herein or therein or the actual or proposed use of the proceeds of
the Revolving Credit Advances.
(c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by the Borrower to or for the account of a Lender other than on
the last day of the Interest Period for such Revolving Credit Advance, as a
result of a payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or
2.11(a), acceleration of the maturity of the Revolving Credit Advances pursuant
to Section 6.01, or for any other reason, the Borrower shall, upon demand by
such Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender any amounts required to compensate such Lender for any
additional losses, costs or expenses that it may reasonably incur as a result of
such payment or Conversion, including, without limitation, any loss (including
loss of anticipated profits), cost or expense incurred by reason of the
liquidation or reemployment of deposits or other funds acquired by any Lender to
fund or maintain such Revolving Credit Advance.
(d) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.10, 2.13 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
(e) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnified Party (i) for any damages
arising from the use by others of information or other materials obtained
through telecommunications, electronic or other information transmission systems
(including the internet), or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, any of the transactions contemplated in any Loan Document, or any
Revolving Credit Advance or the use of the proceeds thereof.

 

47



--------------------------------------------------------------------------------



 



(f) To the extent permitted by applicable law, none of the Agent or the Lenders
shall assert, and each of the Agent and the Lenders hereby waives, any claim
against the Borrower on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, any
of the transactions contemplated in any Loan Document, or any Revolving Credit
Advance or the use of the proceeds thereof; provided that, nothing contained in
this paragraph shall limit the Borrower’s reimbursement and indemnity
obligations set forth in this Section 8.04. For the avoidance of doubt, all
payments to which the Agent and the Lenders are expressly entitled under this
Agreement, including without limitation amounts due under Sections 2.10, 2.11
and 2.13, if demanded in accordance with the terms of this Agreement, shall be
deemed direct and not consequential damages.
SECTION 8.05. Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Revolving Credit Advances due and payable pursuant to the provisions
of Section 6.01, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other indebtedness at any time owing
by such Lender or such Affiliate to or for the credit or the account of the
Borrower against any and all of the obligations of the Borrower now or hereafter
existing under the Loan Documents and any Note held by such Lender, whether or
not such Lender shall have made any demand under this Agreement or such Note and
although such obligations may be unmatured. Each Lender agrees promptly to
notify the Agent and the Borrower after any such set-off and application,
provided that the failure to give such notice shall not affect the validity of
such set-off and application. The rights of each Lender and its Affiliates under
this Section are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Lender and its Affiliates may
have.
SECTION 8.06. Binding Effect. This Agreement shall become effective (other than
Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Borrower and the Agent and when the Agent shall have been notified by
each Initial Lender that such Initial Lender has executed it and thereafter
shall be binding upon and inure to the benefit of the Borrower, the Agent and
each Lender and their respective successors and assigns, except that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders to any Person.
SECTION 8.07. Assignments, Designations and Participations. Each Lender may
(i) with the prior consent of the Agent (which consent shall not be unreasonably
withheld, and which consent shall not be required in the event of an assignment
or grant pursuant to Sections 8.07(g) or (h) or an assignment to any other
Lender, an Affiliate of a Lender, or an Approved Fund) and (ii) for so long as
no Default has occurred and is continuing, with the consent of the Borrower
(which consent shall not be unreasonably withheld, and which consent shall not
be required in the event of an assignment or grant pursuant to Sections 8.07(g)
or (h) or an assignment to any other Lender, an Affiliate of a Lender, or an
Approved Fund), assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Revolving Credit Advances owed to it and any Note
or Notes held by it); provided, however, that (A) each such assignment shall be
of a constant, and not a varying, percentage of all rights and obligations under
this Agreement, (B) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of

 

48



--------------------------------------------------------------------------------



 



all of a Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Assumption with
respect to such assignment) shall in no event be less than $10,000,000 or an
integral multiple of $1,000,000 in excess thereof, (C) each such assignment
shall be to an Eligible Assignee, and (D) the parties to each such assignment
shall execute and deliver to the Agent, for its acceptance and recording in the
Register, an Assignment and Assumption, together with any Note subject to such
assignment and a processing and recordation fee of $3,500. Upon such execution,
delivery, acceptance and recording, from and after the effective date specified
in each Assignment and Assumption, (1) the assignee thereunder shall be a party
hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment and Assumption, have the rights and
obligations of a Lender hereunder and (2) the Lender assignor thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment and Assumption, relinquish its rights and be
released from its obligations under this Agreement (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto).
(b) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Assumption, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement or any
other instrument or document furnished pursuant hereto; (ii) such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under this Agreement or any
other instrument or document furnished pursuant hereto; (iii) such assignee
confirms that it has received a copy of this Agreement, together with copies of
the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate to make its own credit analysis and
decision to enter into such Assignment and Assumption; (iv) such assignee will,
independently and without reliance upon the Agent, such assigning Lender or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement; (v) such assignee confirms that it is an
Eligible Assignee; (vi) such assignee appoints and authorizes the Agent to take
such action as agent on its behalf and to exercise such powers and discretion
under this Agreement as are delegated to the Agent by the terms hereof, together
with such powers and discretion as are reasonably incidental thereto; and
(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender.

 

49



--------------------------------------------------------------------------------



 



(c) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee representing that it is an Eligible Assignee, together
with any Note or Notes subject to such assignment, the Agent shall, if such
Assignment and Assumption has been completed and is in substantially the form of
Exhibit C hereto, (i) accept such Assignment and Assumption, (ii) record the
information contained therein in the Register and (iii) give prompt notice
thereof to the Borrower. Within five Business Days after the Borrower’s receipt
of such notice, if requested by the applicable Lender, the Borrower, at its own
expense, shall execute and deliver to the Agent in exchange for the surrendered
Note a new Note to the order of such Eligible Assignee in an amount equal to the
Commitment assumed by it pursuant to such Assignment and Assumption and, if the
assigning Lender has retained a Commitment hereunder, if requested by such
assigning Lender, a new Note to the order of the assigning Lender in an amount
equal to the Commitment retained by it hereunder. Such new Note or Notes shall
be in an aggregate principal amount equal to the aggregate principal amount of
such surrendered Note or Notes, shall be dated the effective date of such
Assignment and Assumption and shall otherwise be in substantially the form of
Exhibit A hereto.
(d) The Agent shall maintain at its address referred to in Section 8.02 a copy
of each Assignment and Assumption delivered to and accepted by it and a register
for the recordation of the names and addresses and Commitment of, and principal
amount of Revolving Credit Advances owing to, each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrower, the Agent and the Lenders may
treat each Person whose name is recorded in the Register as a Lender hereunder
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.
(e) Each Lender may sell participations to one or more banks or other entities
(other than the Borrower or any of its Affiliates) in or to all or a portion of
its rights and obligations under this Agreement (including, without limitation,
all or a portion of its Commitment, the Revolving Credit Advances owing to it
and any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the owner of such Revolving Credit
Advances for all purposes of this Agreement, (iv) the Borrower, the Agent and
the other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v) no participant under any such participation shall have any right to approve
any amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would (A) reduce the principal of, or interest
on, the Revolving Credit Advances or any fees or other amounts payable
hereunder, or (B) increase the Commitments, in each case to the extent subject
to such participation, or postpone any date fixed for any payment of principal
of, or interest on, the Revolving Credit Advances or any fees or other amounts
payable hereunder, in each case to the extent subject to such participation.
Each participant shall be entitled to the benefits and subject to the
exclusions, in each case, as if it were a Lender, of Sections 2.10, 2.11(a) and
2.13 to the same extent as if it were a Lender and had acquired its interest
under this Agreement by an assignment made pursuant to this Section 8.07,
provided, however, that (i) such participant complies with the requirements of
Section 2.13(e) and (ii) in no event shall the Borrower be obligated to make any
payment with respect to such Sections that is greater than the amount that the
Borrower would have otherwise made had no participations been sold under this
Section 8.07(e).

 

50



--------------------------------------------------------------------------------



 



(f) Any Lender may, in connection with any assignment, designation or
participation or proposed assignment, designation or participation pursuant to
this Section 8.07, disclose to the assignee, designee or participant or proposed
assignee, designee or participant, any information relating to the Borrower
furnished to such Lender by or on behalf of the Borrower; provided that, prior
to any such disclosure, the assignee, designee or participant or proposed
assignee, designee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Borrower received by it from such
Lender.
(g) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or a portion of its rights
under this Agreement (including, without limitation, the Revolving Credit
Advances owing to it and the Note or Notes held by it) in favor of any Person
(other than the Borrower or an Affiliate of the Borrower), including, without
limitation, any Federal Reserve Bank in accordance with Regulation A of the
Board of Governors of the Federal Reserve System.
(h) Notwithstanding anything to the contrary contained herein, any Lender (a
“Designating Lender”) may grant to one or more special purpose funding vehicles
(each an “SPV”), identified as such in writing from time to time by the
Designating Lender to the Agent and the Borrower, the option to provide to the
Borrower all or any part of any Revolving Credit Advance that such Designating
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Revolving Credit Advance, (ii) if an SPV elects not to exercise
such option or otherwise fails to provide all or any part of such Revolving
Credit Advance, the Designating Lender shall be obligated to make such Revolving
Credit Advance pursuant to the terms hereof, (iii) the Designating Lender shall
remain liable for any indemnity or other payment obligation with respect to its
Commitment hereunder and (iv) no SPV or Designating Lender shall be entitled to
receive any greater amount under this Agreement than the Designating Lender
would have been entitled to receive had the Designating Lender not otherwise
granted such SPV the option to provide any Revolving Credit Advance to the
Borrower. The making of a Revolving Credit Advance by an SPV hereunder shall
utilize the Commitment of the Designating Lender to the same extent, and as if,
such Revolving Credit Advance were made by such Designating Lender.
(i) Each party hereto hereby acknowledges and agrees that no SPV shall have the
rights of a Lender hereunder, such rights being retained by the applicable
Designating Lender. Accordingly, and without limiting the foregoing, each party
hereby further acknowledges and agrees that no SPV shall have any voting rights
hereunder and that the voting rights attributable to any Revolving Credit
Advance made by an SPV shall be exercised only by the relevant Designating
Lender and that each Designating Lender shall serve as the administrative agent
and attorney-in-fact for its SPV and shall on behalf of its SPV receive any and
all payments made for the benefit of such SPV and take all actions hereunder to
the extent, if any, such SPV shall have any rights hereunder. No additional Note
shall be required to evidence the Revolving Credit Advances or portion thereof
made by an SPV; and the related Designating Lender shall be deemed to hold its
Note or Notes, if any, as administrative agent for such SPV to the extent of the
Revolving Credit Advances or portion thereof funded by such SPV. In addition,
any payments for the account of any SPV shall be paid to its Designating Lender
as administrative agent for such SPV.

 

51



--------------------------------------------------------------------------------



 



(j) Each party hereto hereby agrees that no SPV shall be liable for any
indemnity or payment under this Agreement for which a Lender would otherwise be
liable so long as, and to the extent that, the related Designating Lender
provides such indemnity or makes such payment; provided, with respect to such
agreement by the Borrower that the related Designating Lender shall not be in
breach of its obligation to make Revolving Credit Advances to the Borrower
hereunder. In furtherance of the foregoing, each party hereto hereby agrees
(which agreements shall survive the termination of this Agreement) that prior to
the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof; provided,
with respect to such agreement by the Borrower that the related Designating
Lender shall not be in breach of its obligation to make Revolving Credit
Advances to the Borrower hereunder. Notwithstanding the foregoing, the
Designating Lender unconditionally agrees to indemnify the Borrower, the Agent
and each Lender against all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind or nature whatsoever which may be incurred by or asserted against the
Borrower, the Agent or such Lender, as the case may be, in any way relating to
or arising as a consequence of any such forbearance or delay in the initiation
of any such proceeding against its SPV.
(k) In addition, notwithstanding anything to the contrary contained in
subsection 8.07(h), (i), (j) or (k) or otherwise in this Agreement, any SPV may
(i) at any time and without paying any processing fee therefor, assign or
participate all or a portion of its interest in any Revolving Credit Advances to
the Designating Lender or to any financial institutions providing liquidity
and/or credit support to or for the account of such SPV to support the funding
or maintenance of Revolving Credit Advances and (ii) disclose on a confidential
basis any non-public information relating to its Revolving Credit Advances to
any rating agency, commercial paper dealer or provider of any surety, guarantee
or credit or liquidity enhancements to such SPV. Subsection 8.07(h), (i), (j) or
(k) may not be amended without the written consent of any Designating Lender
affected thereby.
SECTION 8.08. Confidentiality. Neither the Agent nor any Lender shall disclose
any Confidential Information to any other Person without the consent of the
Borrower, other than (a) to the Agent’s or such Lender’s Affiliates and their
officers, directors, employees, agents and advisors and, as contemplated by
Section 8.07(f), to actual or prospective assignees and participants, and then
only on a confidential basis, (b) as required by any law, rule or regulation or
judicial process, (c) to any rating agency when required by it, provided that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Confidential Information relating to the Borrower
received by it from the Agent or such Lender, (d) as requested or required by
any state, federal or foreign authority or examiner regulating banks, other
financial institutions or banking, (e) in connection with the exercise of any
remedies hereunder or any suit, action or proceeding relating to this Agreement
or the enforcement of rights hereunder, (f) on a confidential basis to any
Lender’s direct or indirect contractual counterparties in swap agreements or to
legal counsel, accountants and other professional advisors to such
counterparties, and (g) subject to an agreement containing provisions
substantially the same as those of this Section, (x) to any credit or financial
insurance provider in connection with the Borrower’s obligations hereunder, and
(y) to any Person that requires such Confidential Information in connection with
obtaining CUSIP-based identifiers.

 

52



--------------------------------------------------------------------------------



 



SECTION 8.09. Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the laws of the State of New York.
SECTION 8.10. Execution in Counterparts; Integration. This Agreement may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement. This Agreement and any separate letter agreement
with respect to fees payable to the Agent or confidential information (the
latter of which shall apply solely to information provided prior to the date
hereof) constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof.
SECTION 8.11. Jurisdiction, Etc.
(a) Each of the parties hereto hereby irrevocably and unconditionally submits,
for itself and its property, to the nonexclusive jurisdiction of any New York
State court or federal court of the United States of America sitting in New York
City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or the Notes, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in any such New York State court or, to
the extent permitted by law, in such federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any party may otherwise have to bring any action or proceeding
relating to this Agreement or the Notes in the courts of any jurisdiction.
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
or federal court. Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
SECTION 8.12. Waiver of Jury Trial. Each of the Borrower, the Agent and the
Lenders hereby irrevocably waives all right to trial by jury in any action,
proceeding or counterclaim (whether based on contract, tort or otherwise)
arising out of or relating to this Agreement or the Notes or the actions of the
Agent or any Lender in the negotiation, administration, performance or
enforcement thereof.

 

53



--------------------------------------------------------------------------------



 



SECTION 8.13. USA Patriot Act Notification. The following notification is
provided to the Borrower pursuant to Section 326 of the USA Patriot Act of 2001,
31 U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrower: When the Borrower opens an account, the Agent and the Lenders will
ask for the Borrower’s name, tax identification number, business address, and
other information that will allow the Agent and the Lenders to identify the
Borrower. The Agent and the Lenders may also ask to see the Borrower’s legal
organizational documents or other identifying documents.
SECTION 8.14. Severability. In the event any one or more of the provisions
contained in this Agreement should be held invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not in any way be affected or impaired
thereby.
SECTION 8.15. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan Document
or any syndication of the credit facility provided hereunder), the Borrower
acknowledges and agrees that: (i) (A) the arranging and other services regarding
this Agreement provided by the Agents and the Arrangers are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Agents and the Arrangers, and each of their respective Affiliates,
on the other hand, (B) it has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate, and (C) it is capable
of evaluating, and understands and accepts, the terms, risks and conditions of
the transactions contemplated hereby and by the other Loan Documents; (ii)
(A) each of the Agents, the Arrangers and the Borrower has been acting solely as
a principal and, except as expressly agreed in writing by the relevant parties,
has not been, is not, and will not be acting as an advisor, agent or fiduciary
for any other party hereto, any Affiliates of any other party hereto, or any
other Person and (B) none of the Agents, the Arrangers or the Borrower has any
obligation to each other or to their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Agents, the Arrangers and
their respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower and its Affiliates, and
none of the Agents or the Arrangers has any obligation to disclose any of such
interests to the Borrower or its Affiliates. To the fullest extent permitted by
law, the Agents, the Arrangers and the Borrower hereby waive and release any
claims that they may have against each other with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby. Each of the Agent and the Lenders acknowledges
and agrees that it has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate.
Remainder of Page Intentionally Blank

 

54



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  THE DETROIT EDISON COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                Borrower’s FEIN: 38-0478650    

Signature Page to
The Detroit Edison Company
Three-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  Lenders    
 
                BARCLAYS BANK PLC, as Agent and as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                CITIBANK, N.A., as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                JPMORGAN CHASE BANK, N.A.,         as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    
 
                THE ROYAL BANK OF SCOTLAND plc,         as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to
The Detroit Edison Company
Three-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  BANK OF AMERICA, N.A., as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to
The Detroit Edison Company
Three-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



                  [OTHER LENDERS], as a Lender    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Signature Page to
The Detroit Edison Company
Three-Year Credit Agreement

 

 



--------------------------------------------------------------------------------



 



SCHEDULE I
THE DETROIT EDISON COMPANY
APPLICABLE LENDING OFFICES

                  Name of Initial Lender   Domestic Lending Office   Eurodollar
Lending Office   Commitment  
Barclays Bank PLC
  745 Seventh Avenue, 26th Floor
New York, NY 10019
Attention: Alicia Borys/Merrie
Wellesley
Telephone: (212) 320-6136
Facsimile: (917) 522-0569   Same as Domestic Lending Office   $ 5,132,521.09  
Citibank, N.A.
  Two Penns Way
Suite 200
New Castle, DE 19720
Attention: Charles Huester
Telephone: (302) 864-6010
Facsimile: (212) 816-8098   388 Greenwich St.,
New York, NY 10013
Attention: Nick Perazza
Telephone: (302) 894-6110
Facsimile: (212) 994-0847   $ 5,132,521.09  
JPMorgan Chase Bank, N.A.
  JPMorgan Chase Bank, N.A.
10 South Dearborn Street
Mail Code IL1-0010
Chicago, IL 60603
Attention: Non-Agented
Servicing Team
Telephone: (312) 385-7072
Facsimile: (312) 256-2608   Same as Domestic Lending Office   $ 5,132,521.09  
The Royal Bank of Scotland, plc
  600 Washington Boulevard
Stamford, CT 06901
Attention: Emily Freedman
Telephone: (203) 897-3749   Same as Domestic Lending Office   $ 3,142,260.11  
The Bank of Nova Scotia
  1 Liberty Plaza
165 Broadway
New York, NY 10006
Attention: Osman Ul Haq
and Estella Xue
Telephone: (212) 225-5042
and (212) 225-5705
Facsimile: (212) 225-5355
and (212) 225-5709   Same as Domestic Lending Office   $ 3,142,260.11  
Bank of America, N.A.
  Bank of America, N.A.
100 North Tryon Street
Charlotte, NC 28255
Attention: Jennifer Baines
Telephone: (925) 675-8409
Facsimile: (888) 969-2294   Same as Domestic Lending Office   $ 3,142,260.11  
BNP Paribas
  787 Seventh Avenue
New York, NY 10019
Attention: Project Finance
& Utilities
Telephone: (212) 841-2000
Facsimile: (212) 841-2146   Same as Domestic Lending Office   $ 3,115,624.31  

 

 



--------------------------------------------------------------------------------



 



                  Name of Initial Lender   Domestic Lending Office   Eurodollar
Lending Office   Commitment  
The Bank of New York Mellon
  One Wall Street
New York, NY 10286
Attention: Hussam S. Alsahlani
Telephone: (412) 234-5624
Telecopier: (412) 236-6112   Same as Domestic Lending Office   $ 4,954,634.55  
Deutsche Bank AG New
York Branch
  60 Wall Street, 44th Floor
New York, NY 10005
Attention: Rainer Meier
Telecopier: (212) 797-4346   Same as Domestic Lending Office   $ 4,797,736.01  
Comerica Bank
  500 Woodward Ave MC 3268
Detroit, MI 48226
Attention: Dan Roman
Telephone: (313) 222-3803
Facsimile: (313) 222-9514   Same as Domestic Lending Office   $ 3,110,760.83  
KeyBank National Association
  127 Public Square
Cleveland, OH 44114
Attention: Marianne Meil
Telephone: (216) 689-3549
Facsimile: (216) 689-4981   Same as Domestic Lending Office   $ 3,110,760.83  
UBS Loan Finance LLC
  677 Washington Boulevard
Stamford, CT 06902
Attention: Jenny Milioti
Telephone: (203) 719-5993
Facsimile: (203) 719-3888   Same as Domestic Lending Office   $ 3,479,535.57  
Fifth Third Bank
  c/o Madisonville
Operations Center
MD 1M0C2B
Cincinnati, OH 45263-5300
Attention: Gina Schmidt
Telecopier: (513) 358-0221   Same as Domestic Lending Office   $ 1,295,684.46  
Wells Fargo Bank, N.A.
  90 S. 7th Street
7th Floor
Minneapolis, MN 55402
Attention: Scott Bjelde
Telephone: (612) 667-6126
Facsimile: (612) 316-0506   Same as Domestic Lending Office   $ 4,521,634.65  
Union Bank, N.A.
  Energy Capital Services
445 South Figuroa St.,
15th Floor
Los Angeles, CA 90071
Attention: Jesus Serrano
Telephone: (213) 236-4194
Facsimile: (213) 236-4096   Same as Domestic Lending Office   $ 842,281.55  
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  1251 Avenue of the Americas
12th Floor
New York, NY 10020-1104
Attention: Rolando Uy
Telephone: (201) 413-8570
Telecopier: (201) 521-2304   Same as Domestic Lending Office   $ 591,653.75  
Huntington National Bank
  41 South High Street
(HC0735)
Columbus, OH 43215
Attention: Joseph A Tonges
Telephone: (614) 480-3722
Telecopier: (877) 274-8593   Same as Domestic Lending Office   $ 3,173,076.94  

 

 



--------------------------------------------------------------------------------



 



                  Name of Initial Lender   Domestic Lending Office   Eurodollar
Lending Office   Commitment  
RBC Bank (USA)
  301 Fayetteville St, Suite 1100
Raleigh, NC 27601
Attention: Richard Marshall
Telephone: 919-788-5749
Telecopier: 919-788-5515   Same as Domestic Lending Office   $ 3,173,076.94  
U.S. Bank National Association
  461 Fifth Avenue
New York, NY 10017
Attention: Paul Vastola
Telephone: (646) 935-4541
Facsimile: (646) 935-4551   Same as Domestic Lending Office   $ 222,879.01  
Morgan Stanley Bank, N.A.
  One Utah Center
201 South Main Street
5th Floor
Salt Lake City, UT 84111
Telephone: (801) 236-3655
Facsimile: (718) 233-0967   Same as Domestic Lending Office   $ 1,002,232.28  
The Northern Trust
Company
  50 South LaSalle Street
Chicago, IL 60675
Attention: Preeti Jain
Telephone: (312) 444-2376
Facsimile: (312) 444-4906   Same as Domestic Lending Office   $ 1,245,623.61  
Total
          $ 63,461,538.89  

 

 



--------------------------------------------------------------------------------



 



PRICING SCHEDULE

                                              Level I     Level II     Level III
    Level IV     Level V       Status     Status     Status     Status    
Status  
 
                                       
Applicable Percentage
    0.175 %     0.225 %     0.350 %     0.450 %     0.600 %
 
                                       
Applicable Margin (Eurodollar Rate)
    1.575 %     1.775 %     1.900 %     2.050 %     2.400 %
 
                                       
Applicable Margin (Base Rate)
    0.575 %     0.775 %     0.900 %     1.050 %     1.400 %

For the purposes of this Schedule, the following terms have the following
meanings, subject to the final paragraph of this Schedule:
“Level I Status” exists at any date if, on such date, the Borrower’s Moody’s
Rating is A3 or better or the Borrower’s S&P Rating is A- or better.
“Level II Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status and (ii) the Borrower’s Moody’s Rating is Baa1 or
better or the Borrower’s S&P Rating is BBB+ or better.
“Level III Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status or Level II Status and (ii) the Borrower’s Moody’s
Rating is Baa2 or better or the Borrower’s S&P Rating is BBB or better.
“Level IV Status” exists at any date if, on such date, (i) the Borrower has not
qualified for Level I Status, Level II Status or Level III Status and (ii) the
Borrower’s Moody’s Rating is Baa3 or better or the Borrower’s S&P Rating is BBB-
or better.
“Level V Status” exists at any date if, on such date, the Borrower has not
qualified for Level I Status, Level II Status, Level III Status or Level IV
Status.
“Moody’s Rating” means, at any time, the rating issued by Moody’s and then in
effect with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“S&P Rating” means, at any time, the rating issued by S&P and then in effect
with respect to the Borrower’s senior unsecured long-term debt securities
without third-party credit enhancement.
“Status” means Level I Status, Level II Status, Level III Status, Level IV
Status or Level V Status.

 

 



--------------------------------------------------------------------------------



 



The Applicable Margin and Applicable Percentage shall be determined in
accordance with the foregoing table based on the Borrower’s Status as determined
from its then-current Moody’s and S&P Ratings. The credit rating in effect on
any date for the purposes of this Schedule is that in effect at the close of
business on such date. If at any time the Borrower does not have both a Moody’s
Rating and an S&P Rating, Level V Status shall exist; provided, however, that if
the credit rating system of Moody’s or S&P shall change, or if either such
rating agency shall cease to be in the business of rating corporate debt
obligations, the Borrower and the Lenders shall negotiate in good faith to amend
this Schedule to reflect such changed rating system or the unavailability of
ratings from such rating agency and, pending the effectiveness of any such
amendment, the applicable Status for the Borrower shall be the Borrower’s Status
most recently in effect prior to such change or cessation.
Except as specifically provided above in this Schedule, in the event that a
split occurs between the two ratings, the pricing shall be based upon (x) the
higher of the two ratings then applicable if all such ratings shall be in Level
I Status, Level II Status, Level III Status or Level IV Status and (y) the lower
of the two ratings if any of such ratings shall be in Level V Status. However,
if (x) the split is greater than one level and the lowest rating shall be in
Level III Status or Level IV Status, then the pricing shall be based upon the
rating one level above the lower of the two ratings and (y) the split is greater
than one level and the lowest rating shall be in Level V Status, then pricing
shall be based upon Level V Status.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE

      U.S.$                       Dated:                     , 20  _____ 

FOR VALUE RECEIVED, the undersigned, THE DETROIT EDISON COMPANY, a Michigan
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of  _____ 
(the “Lender”) for the account of its Applicable Lending Office on the
Termination Date (each as defined in the Credit Agreement referred to below),
the principal sum of U.S.$[amount of the Lender’s Commitment in figures] or, if
less, the aggregate principal amount of the Revolving Credit Advances made by
the Lender to the Borrower pursuant to the Three-Year Credit Agreement dated as
of August 20, 2010 (as amended or modified from time to time, the “Credit
Agreement”; the terms defined therein being used herein as therein defined)
among the Borrower, the Lender and certain other lenders parties thereto, and
Barclays Bank PLC, as Agent for the Lender and such other lenders outstanding on
the Termination Date.
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Credit Advance from the date of such Revolving Credit Advance until
such principal amount is paid in full, at such interest rates, and payable at
such times, as are specified in the Credit Agreement.
Both principal and interest are payable in lawful money of the United States of
America to Barclays Bank PLC, as Agent, at 1301 Sixth Avenue, New York, NY
10019, Account No. 050-019104, Attention: Merrie Wellesley, in same day funds.
Each Revolving Credit Advance owing to the Lender by the Borrower pursuant to
the Credit Agreement, and all payments made on account of principal thereof,
shall be recorded by the Lender and, prior to any transfer hereof, endorsed on
the grid attached hereto which is part of this Promissory Note.
This Promissory Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of Revolving Credit Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Revolving Credit Advance being evidenced
by this Promissory Note, and (ii) contains provisions for acceleration of the
maturity hereof upon the happening of certain stated events and also for
prepayments on account of principal hereof prior to the maturity hereof upon the
terms and conditions therein specified.

                  THE DETROIT EDISON COMPANY    
 
           
 
  By:        
 
     
 
Title:    

 

 



--------------------------------------------------------------------------------



 



ADVANCES AND PAYMENTS OF PRINCIPAL

                                                          Unpaid                
Amount of     Amount of Principal     Principal     Notation   Date     Advance
    Paid or Prepaid     Balance     Made By  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF NOTICE OF BORROWING
Barclays Bank PLC, as Agent for the Lenders parties
to the Credit Agreement referred to below
200 Park Avenue
New York, NY 10166
Attention: Merrie Wellesley
[Date]
Ladies and Gentlemen:
The undersigned, THE DETROIT EDISON COMPANY, refers to the Three-Year Credit
Agreement dated as of August 20, 2010 (as amended or modified from time to time,
the “Credit Agreement”; the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Barclays
Bank PLC, as Agent for said Lenders, and hereby gives you notice, irrevocably,
pursuant to Section 2.02 of the Credit Agreement that the undersigned hereby
requests a Borrowing under the Credit Agreement, and in that connection sets
forth below the information relating to such Borrowing (the “Proposed
Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
(i) The Business Day of the Proposed Borrowing is                     ,
 ________.
(ii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
(iii) The aggregate amount of the Proposed Borrowing is $                    .
[(iv) The initial Interest Period for each Eurodollar Rate Advance made as part
of the Proposed Borrowing is  _____  month[s].]
(v) [Wire transfer instructions].
The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:
(i) the representations and warranties contained in Section 4.01 of the Credit
Agreement are correct, before and after giving effect to the Proposed Borrowing
and to the application of the proceeds therefrom, as though made on and as of
such date; provided, that, the foregoing certification shall not apply to the
representations and warranties set forth in (x) the last sentence of
Section 4.01(e) of the Credit Agreement, and (y) Section 4.01(f) of the Credit
Agreement;

 

 



--------------------------------------------------------------------------------



 



(ii) after giving effect to the application of the proceeds of all Borrowings on
such date (together with any other resources of the Borrower applied together
therewith), no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default; and
(iii) the Borrower has not received notice from the Agent on or prior to the
date of such Proposed Borrowing that a mandatory prepayment is required under
Section 2.09(b) of the Credit Agreement (other than any such notice that has
been withdrawn in writing by the Agent).

                      Very truly yours,    
 
                    THE DETROIT EDISON COMPANY    
 
               
 
  By:                          
 
      Title:   [Financial Officer]    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ASSUMPTION
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.

         
1. Assignor:
       
 
 
 
   
 
       
2. Assignee:
       
 
 
 
[and is an Affiliate/Approved Fund of [identify Lender]1]    
 
       
3. Borrower(s):
  The Detroit Edison Company    
 
       
4. Administrative Agent:
  Barclays Bank PLC, as the administrative agent under the Credit Agreement    

 

      1  
Select as applicable.

 

 



--------------------------------------------------------------------------------



 



         
5. Credit Agreement:
  The Credit Agreement dated as of August 20, 2010 among The Detroit Edison
Company, the Lenders parties thereto, Barclays Bank PLC, as Administrative
Agent, and the other agents parties thereto    
 
       
6. Assigned Interest:
       
 
 
 
   

                  Aggregate Amount of   Amount of     Percentage Assigned  
Commitment/Loans   Commitment/     of   for all Lenders   Loans Assigned    
Commitment/Loans2  
$
  $           %
$
  $           %
$
  $           %

Effective Date:  _______ __, 20  _____  [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:

                  ASSIGNOR    
 
                [NAME OF ASSIGNOR]    
 
           
 
  By:        
 
     
 
Title:    
 
                ASSIGNEE    
 
                [NAME OF ASSIGNEE]    
 
           
 
  By:        
 
     
 
Title:    

          [Consented to and]3 Accepted:    
 
        BARCLAYS BANK PLC, as Administrative Agent    
 
       
By:
       
 
 
 
Title:    
 
        [Consented to:]4    
 
        THE DETROIT EDISON COMPANY      
By:
       
 
 
 
Title:    

 

      2  
Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
  3  
To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.
  4  
To be added only if the consent of the Borrower is required by the terms of the
Credit Agreement.

 

 



--------------------------------------------------------------------------------



 



ANNEX I
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, and (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 



--------------------------------------------------------------------------------



 



EXHIBIT D — FORM OF CERTIFICATE BY BORROWER
DTE ENERGY COMPANY
THE DETROIT EDISON COMPANY
MICHIGAN CONSOLIDATED GAS COMPANY
OFFICER’S CERTIFICATE
I, David R. Murphy, Assistant Treasurer of DTE ENERGY COMPANY (“DTE”), THE
DETROIT EDISON COMPANY (“DECO”) and MICHIGAN CONSOLIDATED GAS COMPANY
(“MichCon”), each a Michigan corporation (each a “Borrower” and collectively the
“Borrowers”), DO HEREBY CERTIFY, pursuant to Section 3.01 of each of (i) the
Three-Year Credit Agreement (the “DTE Credit Agreement”), dated as of August 20,
2010, among DTE, the financial institutions from time to time parties thereto as
“Lenders” and Citibank, N.A. (“Citibank”), as agent for said Lenders, (ii) the
Three-Year Credit Agreement (the “DECO Credit Agreement”), dated as of
August 20, 2010, among DECO, the financial institutions from time to time
parties thereto as “Lenders” and Barclays Bank PLC (“Barclays”), as agent for
said Lenders, and (iii) the Three-Year Credit Agreement (the “MichCon Credit
Agreement”, and, together with the DTE Credit Agreement and the DECO Credit
Agreement, the “Credit Agreements”), dated as of August 20, 2010, among MichCon,
the financial institutions from time to time parties thereto as “Lenders” and
JPMorgan Chase Bank, N.A. (“JPMCB”), as agent for said Lenders, that the terms
defined in the Credit Agreements are used herein as therein defined and,
further, that:
1. The Effective Date shall be August 20, 2010.
2. The representations and warranties contained in Section 4.01 of each of the
Credit Agreements are true and correct on and as of the date hereof.
3. No event has occurred and is continuing that constitutes a Default.

 

 



--------------------------------------------------------------------------------



 



4. As of the date hereof, there are no loans or letters of credit outstanding
under the Terminating Agreements and all fees and amounts owed to the lenders or
agents thereunder have been paid in full (or, in respect of any letters of
credit thereunder, such letters of credit have been assigned or transferred to
the DTE Credit Agreement (such that each such letter of credit constitutes a
“Facility LC” thereunder)).
Dated as of the  _____  day of ________, 2010.

                      DTE ENERGY COMPANY         THE DETROIT EDISON COMPANY    
    MICHIGAN CONSOLIDATED GAS COMPANY    
 
               
 
  By:                          
 
      Name:   David R. Murphy    
 
      Title:   Assistant Treasurer    

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-1 — FORM OF
OPINION OF GENERAL COUNSEL TO THE BORROWER
[__________], 2010
To each of the Lenders party to the
Credit Agreement defined below
The Detroit Edison Company
Ladies and Gentlemen:
This opinion is furnished to you pursuant to Section 3.01(g)(v) of the
Three-Year Credit Agreement (the “Credit Agreement”), dated as of August 20,
2010, among The Detroit Edison Company (the “Borrower”), the financial
institutions from time to time parties thereto as “Lenders” and Barclays Bank
PLC (the “Agent”), as agent for said Lenders. Terms defined in the Credit
Agreement are used herein as therein defined.
I am the General Counsel of the Borrower, and have acted as counsel for the
Borrower in connection with the preparation, execution and delivery of the Loan
Documents.
In that connection, I, in conjunction with the members of my staff, have
examined:
(i) Each Loan Document, executed by each of the parties thereto.
(ii) The other documents furnished by the Borrower pursuant to Article III of
the Credit Agreement.
(iii) The Restated Articles of Incorporation of the Borrower and all amendments
thereto (the “Charter”).
(iv) The Bylaws of the Borrower and all amendments thereto (the “Bylaws”).
(v) A certificate from the State of Michigan attesting to the continued
corporate existence and good standing of the Borrower.
In addition, I have examined the originals or copies certified to my
satisfaction, of such other corporate records of the Borrower, certificates of
public officials and of officers of the Borrower, and agreements, instruments
and other documents, as I have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of public officials. I have assumed the due execution and delivery,
pursuant to due authorization, of the Credit Agreement by the Lenders and the
Agent.
My opinions expressed below are limited to the law of the State of Michigan and
the federal law of the United States.

 

 



--------------------------------------------------------------------------------



 



Based upon the foregoing and upon such investigation as I have deemed necessary,
I am of the following opinion:
1. The Borrower is a corporation duly organized, validly existing and in good
standing under the laws of the State of Michigan.
2. The execution, delivery and performance by the Borrower of the Loan Documents
to which it is party, and the consummation of the transactions contemplated
thereby, are within the Borrower’s corporate powers, have been duly authorized
by all necessary corporate action, and do not contravene (i) the Charter or the
Bylaws, (ii) any law, rule or regulation applicable to the Borrower, or
(iii) any contractual restriction binding on or affecting the Borrower.
3. No consent, authorization or approval or other action by, and no notice to or
filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery, recordation, filing or
performance by the Borrower of the Loan Documents to which it is a party, except
the order of the Federal Energy Regulatory Commission, which has been obtained.
4. The Credit Agreement has been, and each of the Notes when delivered will have
been, duly executed and delivered on behalf of the Borrower.
5. Except as may have been disclosed to you in the SEC Reports, to the best of
my knowledge (after due inquiry) there are no pending or overtly threatened
actions or proceedings affecting the Borrower or any of its Significant
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purport to affect
the legality, validity, or enforceability of any Loan Documents to which the
Borrower is a party or the consummation of the transactions contemplated
thereby.
6. In a properly presented case, a Michigan court or a federal court sitting in
the State of Michigan applying Michigan choice of law rules should give effect
to the choice of law provisions of the Loan Documents and should hold that the
Loan Documents are to be governed by the laws of the State of New York rather
than the laws of the State of Michigan. In rendering the foregoing opinion, I
note that by their terms the Loan Documents expressly select New York law as the
laws governing their interpretation and that the Loan Documents governed by New
York law were delivered by the parties thereto to the Agent in New York. The
choice of law provisions of the Loan Documents are not voidable under the laws
of the State of Michigan.
7. If, despite the provisions of Section 8.09 of the Credit Agreement, wherein
the parties thereto agree that the Loan Documents shall be governed by, and
construed in accordance with, the laws of the State of New York, a court of the
State of Michigan or a federal court sitting in the State of Michigan were to
hold that the Loan Documents are governed by, and to be construed in accordance
with the laws of the State of Michigan, the Loan Documents would be, under the
laws of the State of Michigan, legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their respective
terms.
8. Neither the Borrower nor any of its Subsidiaries is an “investment company,”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940, as amended;

 

 



--------------------------------------------------------------------------------



 



The opinions set forth above are subject to the following qualifications:
(a) My opinion in paragraph 7 above as to enforceability is subject to the
effect of any applicable bankruptcy, insolvency, fraudulent conveyance,
reorganization, moratorium or laws affecting creditors’ rights generally.
(b) My opinion in paragraph 7 above as to enforceability is subject to the
effect of general principles of equity, including, without limitation, concepts
of materiality, reasonableness, good faith and fair dealing (regardless of
whether considered in a proceeding in equity or at law).
(c) I express no opinion as to participation and the effect of the law of any
jurisdiction other than the State of Michigan wherein any Lender may be located
or wherein enforcement of the Loan Documents may be sought that limits the rates
of interest legally chargeable or collectible.
I am a member of the Bar of the State of Michigan, and do not express any
opinion concerning any law other than the law of the State of Michigan and the
federal laws of the United States of America.
This opinion letter is rendered to you in connection with the above-described
transaction. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by any other person or entity without my prior written
consent (provided, that this opinion letter may be furnished to and relied upon
by a subsequent assignee of, or participant under, the Credit Agreement and a
Note, if any, solely for the purpose of such assignment or participation,
subject to the assumptions, limitations and qualifications, set forth herein,
without any prior written consent). I undertake no duty to inform you or any
assignee or participant of events occurring subsequent to the date hereof.

     
 
  Very truly yours,

 

 



--------------------------------------------------------------------------------



 



EXHIBIT E-2 — FORM OF
OPINION OF HUNTON & WILLIAMS LLP

 
[__________], 2010

To each of the Lenders party to the
Credit Agreements defined below
DTE Energy Company
The Detroit Edison Company
Michigan Consolidated Gas Company
Ladies and Gentlemen:
This opinion is delivered to you pursuant to Section 3.01(g)(v) of each of
(i) the Three-Year Credit Agreement (the “DTE Credit Agreement”), dated as of
August 20, 2010, among DTE Energy Company (“DTE”), the financial institutions
from time to time parties thereto as “Lenders” and Citibank, N.A. (“Citibank”),
as agent for said Lenders, (ii) the Three-Year Credit Agreement (the “DECO
Credit Agreement”), dated as of August 20, 2010, among The Detroit Edison
Company (“DECO”), the financial institutions from time to time parties thereto
as “Lenders” and Barclays Bank PLC (“Barclays”), as agent for said Lenders, and
(iii) the Three-Year Credit Agreement (the “MichCon Credit Agreement”, and,
together with the DTE Credit Agreement and the DECO Credit Agreement, the
“Credit Agreements”), dated as of August 20, 2010, among Michigan Consolidated
Gas Company (“MichCon”), the financial institutions from time to time parties
thereto as “Lenders” and JPMorgan Chase Bank, N.A. (“JPMCB”), as agent for said
Lenders. Terms used herein which are defined in each Credit Agreement shall have
the respective meanings set forth in each Credit Agreement, unless otherwise
defined herein.
We have acted as special counsel to the Borrowers in connection with the
preparation, execution and delivery of the Credit Agreements.
In connection with this opinion we have examined a copy of each Credit Agreement
signed by each of the parties thereto. We have also examined the originals, or
duplicates or certified or conformed copies, of such records, agreements,
instruments and other documents and have made such other investigations as we
have deemed relevant and necessary in connection with the opinions expressed
herein. As to questions of fact material to this opinion, we have relied upon
certificates of public officials and of officers and representatives of the
Borrowers. In addition, we have examined, and have relied as to matters of fact
upon, the representations made in the Credit Agreements.

 

 



--------------------------------------------------------------------------------



 



In rendering the opinions set forth below, we have assumed the genuineness of
all signatures, the legal capacity of natural persons, the authenticity of all
documents submitted to us as originals, the conformity to original documents of
all documents submitted to us as duplicates or certified or conformed copies,
and the authenticity of the originals of such latter documents. We have assumed
without independent investigation that (a) the Loan Documents have been duly
authorized, executed and delivered by the Borrowers, (b) the Borrowers have been
duly incorporated and are validly existing and in good standing under the laws
of their jurisdictions of incorporation and have the corporate power and
authority to execute, deliver and perform their obligations under the Loan
Documents, (c) the execution, delivery and performance of the Loan Documents by
each Borrower party thereto (i) have been duly authorized by all necessary
corporate action on their part, (ii) do not contravene their certificates of
incorporation or by-laws or, except as opined upon in paragraph 2 below,
violate, or require any consent not obtained under, any applicable law or
regulation or any order, writ, injunction or decree of any court or other
Governmental Authority binding upon any of them and (iii) do not violate, or
require any consent not obtained under, any contractual obligation applicable to
or binding upon any of them, and (d) the Credit Agreements constitute the valid
and legally binding obligation of the applicable Agent and the applicable
Lenders.
Based upon and subject to the foregoing, and subject to the assumptions,
qualifications and comments set forth herein, we are of the opinion that:
1. Each of the Credit Agreements is the legal, valid and binding obligation of
the Borrower party thereto, enforceable against such Borrower in accordance with
its respective terms. Each of the respective Notes issued on the date hereof, if
any, is the legal, valid and binding obligation of the issuing Borrower,
enforceable against such Borrower in accordance with its terms.
2. The execution, delivery and performance by each of the Borrowers of the Loan
Documents to which it is a party will not violate any Federal or New York
statute or any rule or regulation issued pursuant to any Federal or New York
statute.
Our opinion in paragraph 1 above is subject to (i) the effect of any applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium or
laws affecting creditors’ rights generally, (ii) general equitable principles
(regardless of whether enforcement is sought in a proceeding in equity or at
law) and (iii) an implied covenant of good faith and fair dealing.
We express no opinion with respect to: (a) the effect of any provision of the
Loan Documents that is intended (i) to establish any standard as the measure of
the performance by any party thereto of such party’s obligations of good faith,
diligence, fair dealing, reasonableness or care or (ii) to permit modification
thereof only by means of an agreement in writing signed by the parties thereto;
(b) the effect of any provision of the Loan Documents insofar as it provides
that any Person purchasing a participation from a Lender or other Person may
exercise set-off or similar rights with respect to such participation or that
any Lender or other Person may exercise set-off or similar rights other than in
accordance with applicable law; (c) the effect of any provision of the Loan
Documents imposing penalties or forfeitures; (d) the effect of any provision of
the Loan Documents relating to indemnification or exculpation in connection with
violations of any securities laws or relating to indemnification, contribution
or exculpation in connection with willful, reckless or criminal acts or gross
negligence of the indemnified or exculpated Person or the Person receiving
contribution; (e) any provision of the Loan Documents which purports to provide
for a waiver by the Borrowers of any immunity, defense or right which may be
available to the Borrowers; and (f) any provision of the Loan Documents which
purports to establish an evidentiary standard for determinations by any Person.

 

 



--------------------------------------------------------------------------------



 



In connection with the provisions of the Credit Agreements whereby the Borrowers
submit to the jurisdiction of the courts of the United States of America located
in the State of New York, we note the limitations of 28 U.S.C. §§ 1331 and 1332
on subject matter jurisdiction of the Federal courts. In connection with the
provisions of the Credit Agreements that relate to forum selection (including,
without limitation, any waiver of any objection to venue or any objection that a
court is an inconvenient forum), we note that under NYCPLR § 510, a New York
State court may have discretion to transfer the place of trial, and under 28
U.S.C. §1404(a), a United States District Court has discretion to transfer an
action from one Federal court to another.
We are members of the Bar of the State of New York, and we do not express any
opinion concerning any law other than Federal law and the law of the State of
New York.
This opinion letter is rendered to you in connection with the above-described
transactions. This opinion letter may not be relied upon by you for any other
purpose, or relied upon by any other person or entity without our prior written
consent (provided, that this opinion Letter may be furnished to and relied upon
by a subsequent assignee of, or participant under, the Credit Agreements and a
Note, if any, solely for the purpose of such assignment or participation,
subject to the assumptions, limitations and qualifications set forth herein
without our prior written consent). This opinion letter speaks only as of its
date, there is no assurance that it will be correct as of any date after its
date, and we undertake no duty to inform you or any assignee or participant of
events occurring subsequent to the date hereof.

     
 
  Very truly yours,

 

 



--------------------------------------------------------------------------------



 



EXHIBIT F — FORM OF
COMPLIANCE CERTIFICATE
COMPLIANCE CERTIFICATE

     
To:
  The Lenders parties to the
 
  Credit Agreement Described Below

This Compliance Certificate is furnished pursuant to that certain Three-Year
Credit Agreement, dated as of August 20, 2010 (as amended or modified from time
to time, the “Agreement”) among The Detroit Edison Company, a Michigan
corporation (the “Borrower”), the lenders parties thereto, and Barclays Bank
PLC, as Agent for the lenders. Unless otherwise defined herein, capitalized
terms used in this Compliance Certificate have the meanings ascribed thereto in
the Agreement.
THE UNDERSIGNED HEREBY CERTIFIES THAT:
1. I am the duly elected                of the Borrower;
2. I have reviewed the terms of the Agreement and I have made, or have caused to
be made under my supervision, a detailed review of the transactions and
conditions of the Borrower and its Subsidiaries during the accounting period
covered by the attached financial statements;
3. The examinations described in paragraph 2 did not disclose, and I have no
knowledge of, the existence of any condition or event which constitutes an Event
of Default or Default during or at the end of the accounting period covered by
the attached financial statements or as of the date of this Certificate, except
as set forth below; and
4. Schedule 1 attached hereto sets forth financial data and computations
evidencing the Borrower’s compliance with certain covenants of the Agreement,
all of which data and computations are true, complete and correct.
Described below are the exceptions, if any, to paragraph 3 by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the Borrower has taken, is taking, or proposes to
take with respect to each such condition or event:
The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this  _____  day of
                    ,                     .

                  THE DETROIT EDISON COMPANY    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 1 TO COMPLIANCE CERTIFICATE
Compliance as of _________, ____ with
Provisions of Section 5.01(h) of
the Agreement
FINANCIAL COVENANT
Ratio of Total Funded Debt to Capitalization (Section 6.01(i)).

         
(A) Numerator (Total Funded Debt):
       
(i) Debt for borrowed money or which has been incurred in connection with the
acquisition of assets (exclusive of contingent reimbursement obligations in
respect of letters of credit and bankers’ acceptances):
  $                       
(ii) Minus: Nonrecourse Debt:
  -$                       
(iii) Minus: Junior Subordinated Debt:
  -$                       
(iv) Minus: Mandatorily Convertible Securities:
  -$                       
(v) Minus: Hybrid Equity Securities:
  -$                       
(vi) Plus: Capital lease obligations:
  +$                       
(vii) Plus: Guaranty Obligations of Funded Debt of other Persons:
  +$                       
(viii) Numerator: (A)(i) minus (A)(ii) through (A)(v) plus (A)(vi) plus
(A)(vii):
  $                       
 
       
(B) Denominator (Capitalization):
       
(i) Total Funded Debt: (A)(viii)
  $                       
(ii) Plus: Consolidated Net Worth:
  +$                       
(iii) Denominator: (B)(i) plus (B)(ii):
  $                       
 
       
(C) State whether the ratio of (A)(viii) to (B)(iii) was not greater than .65:1:
  YES/NO  

 

 



--------------------------------------------------------------------------------



 



EXHIBIT G — FORM OF
LENDER SUPPLEMENT
LENDER SUPPLEMENT
Dated ____________ ____, 20___
Reference is made to that certain Three-Year Credit Agreement, dated as of
August 20, 2010 (as amended or modified from time to time, the “Credit
Agreement”) among The Detroit Edison Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto (the “Lenders”), and Barclays Bank PLC,
as agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.04(c) of the Credit Agreement, the Borrower has requested
an increase in the aggregate Commitments from $________ to $_______. Such
increase in the aggregate Commitments is to become effective on the date (the
“Effective Date”) which is the later of (i) __________ _____, 20_____ and
(ii) the date on which the conditions set forth in Section 2.04(c) in respect of
such increase have been satisfied. In connection with such requested increase in
the aggregate Commitments, the Borrower, the Agent and _______ (the “Accepting
Bank”) hereby agree as follows:
1. Effective as of the Effective Date, [the Accepting Bank shall become a party
to the Credit Agreement as a Lender and shall have all of the rights and
obligations of a Lender thereunder and shall thereupon have a Commitment under
and for purposes of the Credit Agreement in an amount equal to the] [the
Commitment of the Accepting Bank under the Credit Agreement shall be increased
from $______  to the] amount set forth opposite the Accepting Bank’s name on the
signature page hereof.
[2. The Accepting Bank hereby (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Lender Supplement and to consummate the transactions contemplated hereby
and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire an interest thereunder and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of its interest
thereunder, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Lender Supplement and to
purchase an interest under the Credit Agreement on the basis of which it has
made such analysis and decision independently and without reliance on the Agent
or any other Lender, and (v) attaches any U.S. Internal Revenue Service forms
required under Section 2.13 of the Credit Agreement; and (b) agrees that (i) it
will, independently and without reliance on the Agent or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.]5
 

      5  
To be included only in a Lender Supplement for a new Lender.

 

 



--------------------------------------------------------------------------------



 



[3.] The Borrower hereby represents and warrants that as of the date hereof and
as of the Effective Date, (a) all representations and warranties of the Borrower
contained in Section 4.01 of the Credit Agreement shall be true and correct in
all material respects as though made on such date; provided that, the foregoing
representation and warranty, solely with respect to the representations and
warranties set forth in (x) the last sentence of Section 4.01(e) of the Credit
Agreement and (y) Section 4.01(f) of the Credit Agreement, shall be made only as
of the “Effective Date” (as such term is defined in the Credit Agreement); and
(b) no event shall have occurred and then be continuing which constitutes a
Default.
[4.] THIS LENDER SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
[5.] This Lender Supplement may be executed in one or more counterparts, each of
which shall be deemed an original, but all of which taken together shall
constitute one and the same instrument.
IN WITNESS WHEREOF, the parties hereto have caused this Lender Supplement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

                      THE DETROIT EDISON COMPANY, as the Borrower    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

              Consented to and Accepted:    
 
            BARCLAYS BANK PLC, as Agent    
 
           
By:
                     
 
  Title:        
 
     
 
   

                  COMMITMENT   ACCEPTING BANK         $   [BANK]        
 
  By:                          
 
      Title:        
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT H — FORM OF
CONVERSION NOTICE
CONVERSION NOTICE
Dated ____________ ____, 20___
Reference is made to that certain Three-Year Credit Agreement, dated as of
August 20, 2010 (as amended or modified from time to time, the “Credit
Agreement”) among The Detroit Edison Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto (the “Lenders”), and Barclays Bank PLC,
as agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.08 of the Credit Agreement, the Borrower hereby gives
notice of its intent to Convert the Revolving Credit Advances comprising the
following Borrowing(s) on dates set forth below:

  (a)  
Date of Borrowing:                     
       
Outstanding principal amount of Borrowing:                     
       
Current Type (Base Rate/Eurodollar Rate):                     
       
Requested Type (Base Rate/Eurodollar Rate):                     
       
Interest Period (if converted Type is Eurodollar Rate):                     
       
Requested date of Conversion:                     
    (b)  
Date of Borrowing:                     
       
Outstanding principal amount of Borrowing:                     
       
Current Type (Base Rate/Eurodollar Rate):                     
       
Requested Type (Base Rate/Eurodollar Rate):                     
       
Interest Period (if converted Type is Eurodollar Rate):                     
       
Requested date of Conversion:                     

IN WITNESS WHEREOF, the Borrower has caused this Conversion Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.

                      THE DETROIT EDISON COMPANY, as the Borrower    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

 

 



--------------------------------------------------------------------------------



 



EXHIBIT I — FORM OF
PREPAYMENT NOTICE
PREPAYMENT NOTICE
Dated ____________ ____, 20___
Reference is made to that certain Three-Year Credit Agreement, dated as of
August 20, 2010 (as amended or modified from time to time, the “Credit
Agreement”) among The Detroit Edison Company, a Michigan corporation (the
“Borrower”), the lenders parties thereto (the “Lenders”), and Barclays Bank PLC,
as agent for the Lenders (the “Agent”). Unless otherwise defined herein,
capitalized terms used in this Lender Supplement have the meanings ascribed
thereto in the Credit Agreement.
Pursuant to Section 2.09 of the Credit Agreement, the Borrower hereby gives
notice of its intent to prepay the outstanding principal amount of the Revolving
Credit Advances relating to the following Borrowing(s) in the following amounts:

  1)  
Date of Borrowing:                     
       
Outstanding principal amount of Borrowing:                     
       
Type (Base Rate/Eurodollar Rate):                     
       
Aggregate principal amount of prepayment: $                    
    2)  
Date of Borrowing:                     
       
Outstanding principal amount of Borrowing:                     
       
Type (Base Rate/Eurodollar Rate):                     
       
Aggregate principal amount of prepayment: $                    

IN WITNESS WHEREOF, the Borrower has caused this Prepayment Notice to be
executed by its officer thereunto duly authorized, as of the date first above
written.

                      THE DETROIT EDISON COMPANY, as the Borrower    
 
               
 
  By:                          
 
      Title:        
 
         
 
   

 

 